Convention Minière de la
Concession de SMB

Pour l’Exploitation des gisements de Bauxite
y compris Santou IT et Houda
Entre
La République de Guinée (« État»)
Et

La Société Minière de Boké (SMB)
1 Définitions et Interprétation di
1.1 Définitions f
1022 Interprétation 17
2 Objet de la Convention 18
3 Description du Projet 18
31 La Mine Existante 18
32 La Nouvelle Mine 18
33 L’octroi de la Concession Minière sur la Mine Existante et la

Nouvelle Mine 19
4 Durée et renouvellement 19
s Coopération des autorités administratives 20
6 Commencement, conditions préalables et prorogation de délai 20
6.1 Disposition uniquement pertinente à la Nouvelle Mine 20
6.2 Commencement 21
6.3 Conditions préalables 21
6.4 Retard dans le développement du Projet ferroviaire 21
7 Activités d'exploration 23
8 Découverte d'autres ressources minérales 23
9 Rapports d’Etudes de Faisabilité 24
91 Disposition uniquement pertinente à la Nouvelle Mine 24
92; Rapport d'Etudes de Faisabilité 24
10 Méthodes d'exploitation minière 25
11 Droits miniers 25
12 Droit d'accès de l'État 25
13 Commercialisation 25
14 Infrastructure 26
16 Terrains du Projet et Acquisition de terrains 26
15.1 Projet d'Intérêt National 26
15.2 Droits se rapportant aux Terrains du Projet 26
15.3  Contamination du sol et du sous-sol 28
15.4 Obligation de non-ingérence de l'Etat 28
16 Installations et ressources supplémentaires 28
16.1 Installations supplémentaires. a
162 2x)

Droits d’accès à l'eau ee
7 Fret et Transport maritime 29

18 Participation de l'État 30
18.1 Participation de l’Etat dans le capital de SMB 30
18.2 Autorisation des transactions nécessaires 30
18.3 Droit de cession d'actions à des tiers 30
19 Achats et approvisionnements 31
20 Recrutement des employés 31
21 Plan de Fermeture de la Mine 31
22 Dispositions générales 33
23 Régime fiscal et douanier applicable pendant les activités de recherche et de
prospection 33
24 Régime fiscal et douanier applicable aux activités de construction et d’extension
33

25 Régime fiscal et douanier applicable pendant la période d’exploitation33

26 Stabilisation du Régime Fiscal et Douanier 33

27. Calcul des Taxes 33

28 Dispositions diverses 34

29 Garanties générales 35

30 Garantie de tenue des comptes et Transferts en devises étrangères 35

31 Garanties administratives, minières et de terrain 36

32 Garanties de protection des Biens, des Droits, des Titres et des Intérêts 38

33 Garanties pour la protection de l'environnement, le patrimoine culturel et le
développement de la communauté locale 41

33.1 Introduction générale 41

33.2 Gestion environnementale 42

33.3 Patrimoine culturel 42

33.4 Plan de Développement Communautaire 42

34 Assurance 43

35 Cas de Force Majeure 43

36 Résiliation anticipée 45

36.1 Cas de résiliation anticipée 45

36.2 Conséquences a 45
36.3 Droits d'intervention des Principales Parties au Financement Le 1748
ACANTA

+
37 Règlement des Litiges 49
37.1 Négociations Préalables 49
37.2 Arbitrage 49
37.3 Droit Applicable 50
37.4 Paiement 50
37.5 Intérêts 51
38 Autorisation d'investissement et de transfert 52
39: Prééminence de la Convention 52
40 Comportement de bonne foi 52
41 Avenants 52
42 Cessions, Successeurs et Bénéficiaires 52
43 Renonciation partielle 53
44 Confidentialité 33]
45 Langue du contrat et Système de mesure 53
46 Continuité 53
47 Notifications 53
47.1 Formulaire de Notification 53
47.2 Présomption de transmission des Notifications 54
47.3 Autres transmissions des Notifications 54
47.4 Changement d'adresse 54
47.5 Documents 54
48 Résiliation du Protocole d’Accord 54
49 Entrée en vigueur 54
Annexe 1. Régime fiscal et douanier de la convention minière

Annexe 2. Plan de Développement Communautaire

Annexe 3. Plan de Gestion Horn 70
NUS

LA RÉPUBLIQUE DE GUINÉE, représentée par :

- Monsieur Abdoulaye MAGASSOUBA, agissant en sa qualité de Ministre des Mines
et de la Géologie ; et
- Monsieur Ismaël DIOUBATE, agissant en sa qualité de Ministre du Budget,

dûment habilités à signer la présente Convention (ci-après, désignée sous le terme « Etat »)

en qualité de première Partie à la Convention

Et

SOCIETE MINIERE DE BOKE, société anonyme avec conseil d'administration, dont le
siège social est situé à l’immeuble Wazni, Tombo, Conakry, immatriculée au Registre du
Commerce et du Crédit Mobilier de Conakry, sous le numéro RCCM/GC-
KAL/055.689A/2014, représentée par Monsieur Fadi Wazni, président du conseil
d'administration, et Monsieur Fréderic Bouzigues, Directeur Général, dûment habilités à
signer la présente Convention (ci-après, désignée sous le terme « SMB »)

en qualité de deuxième Partie à la Convention ——

M Ne
Considérant

SMB réalise l’exploitation minière des gisements de bauxite situés
dans la Mine Existante.

SMB est un acteur majeur du secteur privé dont les investissements
et activités permettent à l’Etat de générer d’importantes recettes, et
la création de nombreux emplois.

Le Groupement SMB-Winning a manifesté son désir d’accroître
ses activités par la création d’infrastructures supplémentaires, dont
une ligne de chemin de fer, une Raffinerie, une Centrale Électrique
et un Terminal d’Exportation d’Alumine.

Dans le cadre de cet investissement significatif en faveur de
l'accroissement des activités de SMB, l'Etat s’est engagé à octroyer
à la SMB des ressources supplémentaires, à travers l’octroi de
permis et/ou concessions minières sur les gisements de bauxite de
Santou IT et de Houda qui formeront la Nouvelle Mine.

L'Etat Guinéen et SMB ont accepté de conclure la présente
Convention pour prévoir les conditions légales, administratives,
fiscales, douanières, financières et sociales qui régiront les activités
de SMB par rapport à :

(a) la Mine Existante; et

(b) la Nouvelle Mine; si Sie
Conditions générales

1 Définitions et Interprétation
1.1 Définitions

Les définitions suivantes s'appliquent à moins que le contexte n'exige une
interprétation différente.

Actif ou Actif du Projet désigne tous les biens, actifs, droits, titres et
intérêts, présents et futurs, mobiliers ou immobiliers, matériels ou
immatériels, relatifs au Projet, appartenant à SMB , aux Contractants du
Projet ou qui sont loués par (ou pour le compte de) l'un d'entre eux, ainsi
que les droits en vertu des conventions, des contrats de concession et/ou
du bail emphytéotique (y compris la présente Convention) conclus par (ou
pour le compte de) l'un d'entre eux, y compris tous les bénéfices et revenus
provenant du Projet qui sont payés ou dus.

Action de SMB désigne une participation dans le capital de SMB donnant
droit à la qualité d’actionnaire et à une quote-part des bénéfices distribués.

Actionnaires Non-Etatiques de SMB renvoie aux actionnaires de SMB
autres que l'État.

Activités de Financement fait référence à la collecte de fonds émanant
des Parties au Financement par SMB et/ou ses Affiliés conformément aux
termes des Documents de Financement.

Activités du Projet désigne toute activité nécessaire, accessoire ou utile
au Projet, y compris les Activités d'infrastructure et les Activités Minières.

Activités Minières désigne toutes les activités liées à la planification, à la
conception, au financement, à la construction, à la mise en service, à la
propriété, à la modification, à l'extension, à l'exploitation et à la
maintenance de l'infrastructure Minière par rapport à la Mine Existante, la
Nouvelle Mine ou les deux (le cas échéant), et comprend l'exploration, la
recherche, l'exploitation minière, la production et les activités connexes
liées à la localisation, à l'identification, à l'évaluation et à la production de
la Bauxite à effectuer par SMB:

« Affilié (s) » ou « Société affiliée » signifie une société qui, directement
ou indirectement contrôle ou est contrôlée par une autre société ou qui se
trouve sous un contrôle commun, directement ou indirectement. Le terme
contrôle désigne à cette fin le pouvoir d’administrer et de diriger la gestion
et les politiques de la société contrôlée, que ce soit par la propriété de titre
de capital avec droit de vote, aux termes d’un contrat ou de toute autre
manière.

Annexe Fiscale désigne le document qui précise les conditions
d'application de tous les principes et de toutes les règles fiscales et

NA

douanières découlant de la présente Convention et de certaines
dispositions de la Législation en Vigueur. L’Annexe Fiscale fait partie
intégrante de la présente Convention en tant que mesure d'exécution et
doit toujours être lue en relation avec les dispositions fiscales et
douanières de la Convention.

Annexe renvoie aux documents indiqués comme tels dans la présente
Convention ou joints à celle-ci. Chaque annexe fait partie intégrante de la
Convention.

Autorisations désigne les autorisations, consentements, approbations,
certificats, résolutions, licences, permis, exemptions, dépôts,
immatriculations, visas et tout autre acte administratif nécessaire en
relation avec le Projet Minier et/ou les Activités Minières conformément à
la Législation en Vigueur, et « Autorisations » vaut pour chacun de ces
termes.

Autorité ou Autorité de l'État renvoie à l'État, comprenant en particulier
tout département ministériel, administration territoriale, agence ou
personne, agissant pour le compte de l'État, exerçant un quelconque
pouvoir législatif, exécutif, administratif, judiciaire ou légal ou ayant pour
mandat d'exercer ce pouvoir.

Bauxite renvoie à la bauxite brute après extraction mais avant tout
traitement.

Bonne Pratique d'Exploitation fait référence à l'exercice de ce degré de
compétence, de diligence, de prudence et de prévoyance que l'on peut
raisonnablement attendre d'un propriétaire ou d'un exploitant qualifié,
expérimenté et compétent d'une mine de minerai de Bauxite dans des
circonstances identiques ou similaires et de façon conforme aux exigences
techniques et opérationnelles conformément aux pratiques, normes et
procédures, standards internationaux généralement reconnues pour des
activités nécessaires à, accessoires ou utiles aux Activités Minières ainsi
que les normes et standards technologiques applicables en République
Populaire de Chine sans pouvoir être inférieurs aux normes et standards
internationaux ci-dessus ou ceux requis par la Législation en Vigueur.

Événement de Force Majeure Prolongée désigne tout Cas de Force
Majeure qui perdure et empêche l'une ou l'autre Partie de s'acquitter
substantiellement de ses obligations pendant deux cent soixante-dix
(270) Jours après la Notification d'un Cas de Force Majeure.

Cas de Force Majeure a le sens indiqué dans l'Article 35(b).

Cas de Prolongation de Mine signifie tous les évènements suivants :

@) un Cas de Force Majeure;

@) une action où un manquement de l’Etat ayant un impact évident sur

la capacité de SMB de respecter le calendrier ou d’atteindre une
date d’échéance prévue par la présente Convention, comprenant : NS

NA
@) une Violation Substantielle par PEtat de l’une de ses
obligations essentielles;

Gi) tout cas de retard d'accès aux sites ou à l'octroi de toute
Autorisation nécessaire à la réalisation du Projet ou de
toute étude connexe ;

(fi) tout cas de retard dans l'acquisition des Terrains du
Projet tel qu'envisagé par l'Article 15.1 non dû à un
manquement de SMB, y compris les retards dans la
réinstallation des personnes nécessaire à l'exécution des
Activités du Projet ;

Gv) tout cas de retard causé par les visites sur place et les
inspections de l'État ; ou

() tout cas de retard dû au renvoi d'une question à la
négociation ou à l'arbitrage dans le cadre de la
Convention; ou
Centre a le sens qui lui est donné dans l'Article 37.2(a).

Clôture Financière signifie l'étape à laquelle :

@) le financement pour le Projet a été offert à des conditions
acceptables par SMB; et

&) le financement est inconditionnel.

Code Minier renvoie au Code Minier de la République de Guinée, tel que
déterminé par la Loi L/2011/006/CNT du 09 septembre 2011, comme
modifié par la Loi L/2013/053/CNT du 8 Avril 2013.

Concession Minière a le sens qui lui est donné dans l'Article 4.
Contractant du Projet désigne :

toute entité engagée par SMB ou ses affiliés afin de fournir des biens ou
des services liés à la construction, l'entretien, l'exploitation, le

démantèlement ou d'autres activités, liés au Projet.

Convention renvoie à la présente Convention et ses Annexes, et tout
amendement qui pourrait avoir été apporté à ces dernières.

Convention de Raffinerie désigne la convention de raffinerie conclue
entre la Société de Raffinerie et l'Etat et signée à la même date ou à une
date proche de celle de la Convention pour la construction et l'exploitation
d’une Raffinerie.

Convention CIRDI à le sens qui lui est donné dans l'Article 37.2(a).

Convention Ferroviaire désigne la convention ferroviaire (y compris ses
annexes) conclue entre la Société Ferroviaire et l’Etat et signée à las même

AN

4

C
date ou à une date proche de celle de la Convention pour la construction et
l'exploitation d’une ligne de chemin de fer dans le cadre du Projet.

Date d'Échéance pour le Commencement de Construction de la
Nouvelle Mine a la sens qui lui est donné dans l’Article 6.2.

Date d’Entrée en Vigueur désigne la date à laquelle toutes les conditions
spécifiées à l'Article 49(a) de la Convention sont satisfaites.

Date de Première Production Commerciale désigne la date à partir de
laquelle la première production de minerai de Bauxite est exportée pour
commercialisation pendant une période de plus de quatre-vingt-dix (90)
Jours consécutifs de la Nouvelle Mine.

Décret PIN signifie un Décret déclarant que le Projet est un projet
d'intérêt national ainsi que toute l'infrastructure associée.

Documents Contractuels fait référence à tous les contrats, les
conventions, les protocoles ou les accords écrits, liés directement ou
indirectement aux Activités du Projet.

Documents de Financement fait référence à chaque accord conclu aux
fins du financement ou du refinancement de la dette ou des capitaux
propres, du financement de projet, des Infrastructures Minières, y compris
mais sans se limiter aux protocoles d'accord, aux accords de prêt (y
compris ce qui a trait aux prêts aux actionnaires), caution, garanties
d'achèvement et accords en matière de Garantie, accords de subordination,
accords et politiques de couverture des risques politiques, accords de
couverture du risque de taux d'intérêt ou de devises et aux ententes entre
créanciers et ententes directes avec les Parties au Financement et diverses
parties contractantes au Projet.

Dollar et « $ » désignent la monnaie ayant cours légal aux États-Unis
d'Amérique.

Droit Applicable : a Le sens qui lui est donné à l’Article 37

Droits de Propriété du Projet renvoie aux droits de propriété sur les
Actifs du Projet, y compris maïs sans s'y limiter à l'Infrastructure Minière,
accordés à SMB mais cependant soumis aux limitations de ces droits de
propriété comme cette Convention pourrait le prévoir.

Droits Fonciers se réfère à des droits réels (y compris les droits d'accès et
d'occupation ainsi que les droits de superficie) nécessaires pour garantir et
assurer la jouissance et l'occupation pacifiques continues des Terrains du
Projet, ainsi que pour assurer et garantir les Droits de Propriété du Projet
conformément au Droit Applicable, sous réserve de toutes limitations à
ces droits qui peuvent être prévues dans la Convention, dans la
Convention de Raffinerie ou dans la Convention Ferroviaire.

Durée renvoie à la Durée Initiale, la Première Période de Renouvellement
(le cas échéant) et toutes les Périodes de Renouvellement Ultérieures (le
cas échéant) telles que définies dans l'Article 4. N

a Ù
Durée Initiale a le sens qui lui est attribué dans l'Article 4(a).

Effet Défavorable Significatif fait référence à un effet défavorable
important sur les activités, les actifs ou la situation financière de la Partie
non défaillante, ou à l'avenir, ou sur la capacité de cette Partie à s'acquitter
raisonnablement et de bonne foi des obligations qui lui incombent en vertu
de la présente Convention.

Entité Protégée a le sens qui lui est donné dans l'Article 32(a).
État renvoie à la République de Guinée.

Étude de Faisabilité Ferroviaire a le sens qui lui est donné dans la
Convention Ferroviaire.

Euro désigne la monnaie ayant cours légal dans l'Union européenne.
Infrastructures Publiques

désigne les routes, ponts, terrains d’aviation, installations portuaires et
ferroviaires, installations connexes de transport, ainsi que des canalisations
d’eau, d'électricité ou les voies de communication, détenues (en propriété)
ou aménagées par un organisme ou une entité détenue ou Contrôlée par
l'État, à l'exception des forces armées

Infrastructure Ferroviaire a le sens qui est donné dans la Convention
Ferroviaire.

Infrastructure  Minière désigne l’ensemble des infrastructures,
installations ou équipements nécessaires ou utiles à la réalisation des
Activités Minières par la SMB, ses Affiliés et Sous-traitants, comprenant
notamment, sans limitation :

(a) les Mines de Bauxite et les installations nécessaires à l’extraction et la
commercialisation de la bauxite issue du Périmètre Minier;

(a) les installations de chargement des trains et la voie ferrée depuis
les installations de chargement des trains jusqu'au point où la voie
ferrée traverse le Périmètre de la Concession Minière (et les
structures de voie et tunnels associés à l'intérieur du Périmètre de
la Concession Minière) :

@) les routes situées à l'intérieur du Périmètre de la Concession
Minière;

(c) les installations de production d'énergie (y compris les installations
hydrauliques) et les lignes de transmission et de distribution
utilisées dans le cadre des Activités Minières;

() les aéroports et autres installations de transport aérien réalisés par
l’Investisseur. D

KA
(e) les bureaux administratifs, les installations des employés, les
réfectoires, les installations de stockage, entrepôts, les installations
médicales et l'infrastructure associée utilisée dans le cadres des
Activités Minières;

(Q] les autres immeubles, installations et équipement requis pour la
mise en œuvre et l'opération de, ou utilisé au départ dans le cadre
des Activités Minières; ct

(g) les développements immobiliers (y compris des complexes à usage
mixte, des développements de commerces, hôtels ou loisirs) dans
le cadres des activités commerciales poursuivies par SMB et ses
Affiliés en Guinée.

Installations Énergétiques désignent en général les systèmes de
distribution de combustible et les installations de production d'énergie qui
font partie de l'Infrastructure Minière et qui seront situés sur les Terrains
du Projet.

Installations et Ressources Supplémentaires a le sens qui lui est donné
dans l'Article 31(f).

Jour signifie un jour calendaire commençant à 0h00, heure de Conakry.

Législation en Vigueur se réfère à la réglementation guinéenne (traités,
lois, codes, ordonnances, décrets, arrêtés, directives, jurisprudence, et
ainsi de suite) en vigueur à la Date d’Entrée en Vigueur et établie à partir
de cette date, tenant compte de toute interprétation raisonnable les
concernant, faite à la même date en Guinée et en conformité avec les
pratiques internationales des projets d'exploitation minière de grande
envergure, y compris les Actes uniformes OHADA.

Liste Minière désigne la liste des équipements, matériels, machines,
matières premières consommables et autres marchandises pour lesquels
SMB ou, le cas échéant, l’un quelconque de ses Sous- Traitants Directs,
demande à bénéficier d’une exonération des droits et taxes à l’importation,
ou des taux réduits de droits de douane, conformément aux dispositions du
Code Minier et/ou de la Convention.

Liste Minière À désigne la Liste Minière applicable aux Activités de la
Mine Existante

Liste Minière B désigne la Liste Minière applicable aux Activités de la
Nouvelle Mine.

Lois et Réglementations se réfère à tout traité, loi, code, ordonnance,
décret, arrêté, directive, jurisprudence ou toute autre législation où mesure
réglementaire qui, dans chaque cas, est en vigueur en République de
Guinée, ou peut-être rectifiée, modifiée ou remplacée.

Mine Existante concerne les périmètres miniers en cours céxnlotenon

par 2 pô
Minerai renvoie au minerai brut après extraction mais avant tout
Traitement.

Mines signifie la Mine Existante et la Nouvelle Mine.

Mtpa signifie million de tonnes par an.

Notification signifie une notification formelle émise conformément à, et
conforme aux exigences de l'Article 47 et Notifier doit avoir une

signification correspondante.

Nouvelle Mine signifie les permis miniers de Santou Il et Houda et dont
les coordonnées sont jointes en annexe.

Parties au Financement désigne chaque partie à un Document de
Financement qui fournit un financement (y compris à titre de garantie
et/ou d'assurance financière), en relation avec l'infrastructure Minière
et/ou tout agent, mandataire ou fondé de pouvoir ou banque agissant pour
le compte de l'un d'eux.

Partie ou Parties renvoie à l'État ou/et SMB.

Périmètre de la Concession Minière signifie la zone couverte par la
Concession Minière.

Périmètre de la Mine Existante signifie la zone couverte par les Permis
d'Exploitation Existants.

Période de Renouvellement Ultérieure a le sens qui lui est donné à
l'Article 4(c).

Permis de Recherche signifie les permis de recherche suivants, copies
desquels sont annexées à la Convention :

(a) A/2018/MMG/SGG du 23 mars 2018; et
()  A/2018/4871/MMG/SGG du 14 juin 2018; et

Permis d'Exploitation Existant signifie les permis d’exploitation
énumérés ci-dessous, les copies desquels sont annexées à la Convention :

(a) D2015/135/PRG/SGG octroyé le 7 juillet 2015;
@) D2016/371/PRG/SGG octroyé le 2 décembre 2016;

(c) D2016/370/PRG/SGG octroyé le 2 décembre 2016; et

() D2017/064/PRG/SGG octroyé le 13 mars 2017.

Plan de Développement Communautaire signifie le Plan de
Développement Communautaire qui sera annexé à la Convention.

Plan minier renvoie au plan préparé et mis-à-jour de temps en temps par
SMB pour la conduite efficace et à long terme des opérations minières au
es

es

sein du Périmètre d'exploitation de la Concession avec une volonté de
maximiser la valeur de l'extraction du minerai par rapport à sa durée de vie
estimée et de minimiser les impacts environnementaux.

Plan de Fermeture de la Mine a le sens qui lui est donné dans l'Article
21(a).

Plan de Gestion Environnementale signifie le Plan de Gestion
Environnementale qui sera annexé à la Convention.

Principales Parties au Financement désigne les Parties au Financement
autres que les Parties au Financement qui accordent des prêts
d’actionnaires pour financer l'Infrastructure Minière.

Production renvoie aux produits miniers extraits avant tout Traitement, et
qui sont placés dans les zones de stockage et inscrits dans les registres
miniers de SMB et le Produit a une signification similaire.

Programme d'Investissement fait référence à tout programme de SMB
impliquant:

@) a construction ou l'ouverture d'une exploitation minière ou de
toute autre installation minière ;

() a délocalisation possible d'installations minières créées par SMB;

et

(c) a construction d'installations de concentration, en plus des
installations minières créées par SMB, et de toute infrastructure
connexe.

Projet désigne les activités d'exploration et d'exploitation de la Bauxite et,
le cas échéant, d'autres minerais ou minerais associés extraits de gisements
situés dans le Périmètre de la Concession Minière ou d'autres zones
détenues en totalité ou en partie par SMB ou ses Affiliés, y compris les
opérations de concentration, de raffinage, d'exportation et de marketing, de
conception, de construction, de mise en service, de propriété, exploitation,
d'entretien, de modification, de transport et d'extension de l'Infrastructure
Minière et toutes autres activités connexes nécessaires à la réalisation du
projet. Ces activités peuvent faire l'objet d'un Programme
d'Investissement en une ou plusieurs étapes.

Prolongation a le sens qui lui est donné dans l'Article 7.4(e) de la
Convention.

Protocole d’Accord désigne l'accord entre la République de Guinée et le
Consortium SMB-Winning en date du 21 mars 2018.

9

De d'Etude de Faisabilité a le sens qui lui est donné dans l'Article
Ë .

O M

à
Régime Fiscal et Douanier renvoie au régime fiscal et douanier établi en
vertu des dispositions des Articles 22 à 28 de la Convention et contenu
dans l'Annexe Fiscale.

Société Ferroviaire désigne la société de droit guinéen chargée de la
construction, du développement et de l'exploitation d’un chemin de fer
reliant les mines de Santou et Houda II aux terminaux portuaires, et par la
voie duquel s’effectuera le transport de minerais, marchandises et de
personnes.

Société de Raffinerie désigne la société anonyme de droit guinéen
chargée de la construction, du développement et de l’exploitation d’une
raffinerie.

SOGUIPAMI renvoie à la Société Guinéenne de Patrimoine Minier, une
société de droit guinéen créée par le Décret n°. D/2011/218/PRG/SGG
pour la gestion des intérêts de l’État guinéen dans les sociétés minières.

Sous-Traitant Direct désigne, conformément au Droit Applicable, toute
entreprise ayant la compétence nécessaire pour fournir les services et/ou
les travaux aux fins des Activités du Projet et qui a conclu un contrat avec
SMB, dans le cadre exclusif du Projet et dont l'identité et la nature des
services ou travaux ont été transmis à l'État lors de la signature de l'accord
de sous-traitance. Une référence à un sous-traitant dans l'Annexe Fiscale
est considérée comme une référence au Sous-Traitant Direct tel que
désigné dans cette définition.

Sûreté renvoie à toute cession, gage, hypothèque ou cession
conditionnelle d'actions dans SMB ou sur les Actifs qui est accordé par
SMB ou tout autre actionnaire de SMB à toute Principale Partie au
Financement ou en vertu de tout Document de Financement.

Taux d'Intérêt Contractuel signifie London Interbank Offéred Rate où
LIBOR pour les dépôts à trois mois en Dollars publiés par /ntercontinental
Exchange Benchmark Administration Lid ou l'entité de remplacement
responsable de l'administration du LIBOR 12 mois le cas échéant, à 11h45
(GMT) plus deux (2) points.

Taxes renvoie à toute taxe, droit de douane, impôt, redevance, frais et plus
généralement, toute taxe fiscale (y compris les droits de douane) dû ou
payable à l'État, à toute autorité régionale ou locale et à tout organe public
ou parapublic.

Terrains du Projet renvoie selon le contexte, à tous les sites, terrains et
espaces quelles qu'en soient la nature et la localisation, qui sont
nécessaires ou utiles pour effectuer les activités du projet (y compris toute
partie du domaine maritime ou fluvial ou de tout autre terrain appartenant
au domaine public de l'État ou tout autre domaine public de l'entité
juridique de droit public).

Traitement renvoie à toute opération de Transformation du Minerai en

alumine XX
Gui TN
Transformer ou Transformation renvoie à toute opération aux fins
d'obtenir de l'alumine.

TVA renvoie à la taxe sur la valeur ajoutée comme définie dans la
Législation en Vigueur.

Violation Substantielle de SMB renvoie à n'importe lequel des
événements suivants qui a un Effet Défavorable Significatif sur l'État ou
qui a un impact défavorable significatif et manifeste sur le Projet :

(a) défaut par SMB de respecter la Date d'Échéance pour le
Commencement de Construction de la Nouvelle Mine ;

(b) défaut par la Société Ferroviaire de respecter les Dates
d’Echéance telle que définie dans la Convention Ferroviaire, si le
défaut n’est pas corrigé après le délai imposé par l'Etat dans sa
mise en demeure ;

(c) défaut par la Société de Raffinerie de respecter les Dates
d’Echéance telle que définie dans la Convention de Raffinerie, si
le défaut n’est pas corrigé après le délai imposé par l’Etat dans sa
mise en demeure ;

() Défaut de mise en œuvre du corridor agricole prévu au protocole
d'accord ;

et qui n'est pas provoquée par une Violation Substantielle de l’Etat ou un
Cas de Force Majeure.

Violation Substantielle de Etat désigne l'un des événements suivants
ayant un Effet Défavorable Significatif sur SMB ou, le cas échéant, sur
une autre Entité Protégée, ou ayant un impact défavorable et manifeste
significatif sur le Projet :

(@) l'État ou toute Autorité de l'État prend toute mesure ou action
ayant une incidence équivalente à une expropriation ou
nationalisation, totale ou partielle, mais à laquelle l'Article 32(b)
ne s'appliquerait pas autrement ;

() tout changement de la Législation en Vigueur par lequel l'État ou
toute Autorité de l'État cherche à appliquer à SMB (seul(e) ou avec
d'autres) et qui affecte négativement SMB en ce qui concerne ses
droits ou obligations à l'égard du Projet ou de la Convention ou
dont résulte une perte ou un coût supplémentaire ou accru ;

(c) toute résiliation, violation de la Convention de Raffinerie, ou de la
Convention Ferroviaire ou violation des droits de SMB au regard
de ces différentes conventions, qui dans chaque cas, intervient sous
la direction ou à l'instigation de l'Etat ou toute Autorité de l’État ;

sur la base de la Violation Substantielle de l'Etat ou de la fin de la

Convention de Raffinerie, ou de la Convention Ferroviaire suite à

une expropriation où une nationalisation par l'État ou toute autr
AE \

”
12

@)

Autorité de l'État conformément aux conditions des conventions
respectives, et

toute violation substantielle par l'État ou toute Autorité de l'État
en vertu des stipulations de la Convention

qui n'est pas provoquée par une Violation Substantielle de SMB ou un Cas
de Force Majeure.

Interprétation

Les règles suivantes s'appliquent sauf indication contraire du contexte.

(a)

(d)

(e)

®

@

(R)

Le singulier inclut le pluriel, et l'inverse s'applique également.

Si un mot est défini, ses autres formes grammaticales ont le sens
correspondant.

Une référence à une section, un article ou une annexe est une
référence à une section, un article ou une annexe à de la
Convention.

Une référence à un accord, une convention ou un document (y
compris une référence à la présente Convention ou à la Convention
Ferroviaire) est faite suivant l'accord, à la convention ou au
document tel que modifié, complété, nové ou remplacé, sauf dans
la mesure interdite par la Convention ou cet autre accord,
convention ou document.

Une référence à l'écriture comprend toute méthode de
représentation ou de reproduction de mots, de figures, de dessins
ou de symboles sous une forme visible et tangible, mais exclut une
communication par courrier électronique.

Une référence à une partie à la Convention ou à un autre accord ou
document comprend les successeurs des Parties, les substituts
autorisés et les ayants droit autorisés.

Une référence à une conduite comprend une omission, une
déclaration ou une initiative, écrite ou non.

La mention d'éléments après des mots tels que notamment, y
compris, par exemple, ou des expressions similaires, ne limite pas
ce qui pourrait être inclus. \m

NS

À
Section l: Dispositions générales

2 Objet de la Convention

L'objet de la Convention est de définir :

(a) les conditions juridiques, administratives, financières, fiscales,
douanières et sociales dans le cadre desquelles SMB  planifiera,
financera, construira, opérera, entretiendra, modifiera et/ou étendra
les activités d'exploration, de prospection et d'exploitation de
Bauxite dans le Périmètre ou de la Concession Minière octroyée à
SMB ; et

@) les conditions économiques et générales dans lesquelles le Projet
sera exÉCUtÉ.

5) Description du Projet
SL La Mine Existante

(a) À la date de la Convention, SMB est titulaire des Permis
d'Exploitation Existants et extrait la bauxite de la Mine Existante à
hauteur de 35 Mipa.

@) SMB conservera à tout moment le droit de mener des activités
d’exploration, d’exploitation et de développement pour la Mine
Existante dans le Périmètre de la Mine Existante, conformément
aux dispositions de la Convention.

32 La Nouvelle Mine

(a)

(E)

(Q]

(d)

(e)

SMB détient actuellement les Permis de Recherche sur les
gisements de Santou II et Houda.

SMB a mené des travaux d'exploration sur les Permis de
Recherche et s'engage à développer une Nouvelle Mine dans
zone actuellement couverte par les Permis d'Exploration.

&

La Bauxite du Projet sera exportée vers les marchés mondiaux en
utilisant l'infrastructure ferroviaire qui sera développée par
Société Ferroviaire, une entité liée à SMB, et les installation:
portuaires existantes.

CRT

La Société Ferroviaire va également développer un terminal
réception de Bauxite aux différents terminaux portuaires, ainsi qu
des gares de triage, des zones de stockage et des installations
manutention de la Bauxite pour permettre l'exportation de
Bauxite du Projet vers les marchés mondiaux.

& ©

s ©

Par ailleurs, les Actionnaires Non-Etatiques de SMB et leurs
Affiliés s’engagent également à construire une raffinerie d’alumine
pour raffiner la bauxite produite en alumine destinée à l'exportation
vers les marchés mondiaux.

#
3.3 L’octroi de la Concession Minière sur la Mine Existante et la Nouvelle Mine

En reconnaissance de l'investissement important de SMB et de ses
Actionnaires Non-Etatiques, l'État accepte de lui accorder une Concession
Minière qui couvrira la zone identifiée dans les Permis d'Exploration et
celle des Permis d’exploitation dans les conditions ci-après :

()

(@)

(c)

Sous réserve du respect des dispositions de l’article 37 du Code
Minier, l’État reconnait que SMB et ses Actionnaires Non-
Etatiques possèdent les capacités techniques et financières requises
pour le développement et l'exploitation du projet ainsi que pour
respecter toutes les obligations imposées par la législation
guinéenne ;

L'État souhaite apporter à SMB, ainsi qu’à ses Actionnaires Non
Etatiques, en tant qu'investisseurs stratégiques pour le
développement de l’économie guinéenne, toutes les garanties
conformes aux meilleures normes internationales en signant la
Convention dont les dispositions s'appliqueront nonobstant tout
autre texte législatif contraire en vigueur en Guinée ;

Nonobstant les stipulations de Article 36.2, l’Etat pourra, à sa
seule discrétion, retirer les droits de SMB sur tout ou partie du
périmètre de la Concession en cas de Violation Substantielle de
SMB telle que cette expression est définie dans la Convention.

Au terme de la présente stipulation, le retrait partiel du périmètre de la Concession
ne peut dépasser la moitié des réserves minières de la Concession en cas de défaut
par la Société de Raffinerie de respecter les Dates d’Echéance telle que cette
expression est définie dans la Convention de Raffinerie sans que ce retrait entraîne
la résiliation anticipée de la Convention.

4 Durée et renouvellement

@

(b)

(c)

@)

L’Etai accordera par décret à SMB, en vertu de l’Article 35 du
Code Minier, une concession minière qui lui confère le droit
exclusif d'entreprendre des Activités Minières sur le Périmètre de
la Concession.

La Convention est signée pour une période couvrant la durée
initiale de la Concession Minière qui est de vingt-cinq (25) ans
(Durée initiale).

A la fin de la Première Période de Renouvellement, la Convention
et la Concession Minière seront renouvelables pour des périodes de
dix (10) ans chacune jusqu'à ce que les dépôts de bauxite dans le
Périmètre de la Concession Minière soient épuisés. (Période de
Renouvellement Ultérieure).

Toutes les dispositions de la Convention s’appliquent à la Mine
Existante et la Nouvelle Mine, sauf indication contraire. pn

KL?
(€) Lors de l'octroi de la Concession Minière, les Permis
d'Exploitation Existants seront réputés éteints. La résiliation des
Permis d'Exploitation Existants n’affecte pas les droits acquis et
obligations de la SMB avant la résiliation, en vertu des Permis
d'Exploitation Existants.

5 Coopération des autorités administratives

@) Par tous les moyens appropriés et conformément aux dispositions
de la Convention et de la Législation en Vigueur, l'État facilitera
toutes les activités d'exploration et de prospection et toutes les
études et toutes les autres Activités Minières qui seront menées par
SMB.

() L'État garantit à SMB et à ses Affiliés et Sous-Traitants Directs
qu'il :

@ facilitera toutes les formalités et procédures
administratives et fournira toute l'assistance
raisonnable pour le développement du Projet et la
construction de l’Infrastructure Minière;

(Gi) assurera l'émission de toute autorisation dans les trente
(30) jours suivant la réception d’une demande complète
de SMB et sous réserve du paiement des frais éventuels
requis ;

(ii) fournira à SMB toute la documentation, les données et
les informations disponibles concernant les Permis de
Recherche ;

(iv) fournira une assistance pour négocier avec toute
Autorité à tous les niveaux pour tout problème qui
pourrait subvenir pendant la durée de la Convention;

() facilitera toutes les étapes et les procédures
administratives et fournira toute l'assistance
raisonnable qui pourrait être nécessaire pour la
planification, la conception, la construction, la mise en
service, la propriété, l'opération, l'entretien, la
modification et l'expansion des Activités Minières; et

(vi)  garantira la sécurité du personnel et de la propriété, la
stabilité/non-interruption des Activités Minières et, si
requis, assurera la sécurité des Activités Minières,

6 Commencement, conditions préalables et prorogation de
délai
6.1 Disposition uniquement pertinente à la Nouvelle Mine

Les dispositions de cet Article 6 s’appliquent uniquement à la Nouvelle
Mine et le démarrage des travaux par rapport à la Nouvelle RUN
> NU
6.2

6.3

6.4

Commencement

Nonobstant les dispositions du Code Minier et de toute autre loi et sous
réserve de l'Article 6.3 et des autres dispositions de la Convention, l'Etat et

SMB

conviennent que SMB commencera ses Activités Minières en ce

qui concerne la Nouvelle Mine dans les dix-huit (18) mois à compter de la
date la plus éloignée entre la date d'octroi de la Concession Minière et
celle d’Entrée en Vigueur de la présente Convention (Date d'Échéance
pour le Commencement de Construction de la Nouvelle Mine).

Conditions préalables

@)

(@)

@)

L'État et SMB reconnaissent et conviennent que l'obligation de
SMB en vertu du Code Minier et de toute loi de commencer le
développement des Activités Minières à l'intérieur du Périmètre de
la Nouvelle Mine (soit pas du tout, soit avant la Date d’Échéance
pour le Commencement de Construction de la Nouvelle Mine) est
assujettie à :

@ l'obtention par SMB de toutes les approbations
réglementaires ou autres nécessaires à l'exécution des
Activités Minières dans le Périmètre de la Nouvelle
Mine;

(Gi) la mise à disposition par l'État des Terrains du Projet et
des Droits Fonciers raisonnablement requis par SMB
afin de mener des Activités Minières dans le Périmètre
de la Nouvelle Mine et afin de construire et développer
l’Infrastructure Minière;

(ii)  l’Entrée en Vigueur de la Convention, de la
Convention Ferroviaire et de la Convention de
Raffinerie.

Les conditions décrites ci-dessus sont toutes pour l’avantage de
SMB et SMB peut y renoncer (ou renoncer à certaines de ces
conditions) par Notification à l’Etat.

La date à laquelle toutes les conditions décrites ci-dessus ont été
satisfaites ou qu’il y ait été renoncé par écrit (le cas échéant) sera la
« Date d’Échéance pour le Commencement de Construction de la
Nouvelle Mine » aux fins de la présente Convention. Si les
Conditions décrites ci-dessus ne sont pas satisfaites dans les délais
du Chronogramme, les Parties se réuniront afin de convenir de
toute suite à donner.

Retard dans le développement du Projet ferroviaire

(@)

Les Parties conviennent que le calendrier de développement de la
Nouvelle Mine et de l'Infrastructure Minière connexe doit s'aligner
sur le calendrier de développement de l'infrastructure Ferroviaire
conformément aux dispositions de la Convention Ferroviaire

ù
NC AN
@)

(c)

@)

(e)

(Q)

Les Parties conviennent que la Date d’Échéance pour le
Commencement de Construction de la Nouvelle Mine est sujette à
toute Prolongation en vertu de la Convention Ferroviaire, comme
prévu dans la Convention Ferroviaire.

Si la Date d’Entrée en Vigueur du Projet Ferroviaire est prolongée
par suite d'une Prolongation en vertu de la Convention Ferroviaire,
alors SMB peut réviser la Date d’Échéance pour le
Commencement de Construction de la Nouvelle Mine pour tenir
compte de la prolongation ou de tout retard.

Si la Date d'Échéance pour le Commencement de Construction la
Nouvelle Mine est prolongée en vertu d'une Prolongation en vertu
de la Convention, alors la Société Ferroviaire peut réviser son
calendrier de développement de l'infrastructure Ferroviaire en
vertu de la Convention Ferroviaire pour tenir compte de la
prolongation ou de tout retard.

Il y aura un « Cas de Prolongation de Mine » s'il y a :
(O] un Cas de Force Majeure ;

Gi) une action ou un manquement de l’Etat de nature à
entraver le déroulement des Activités Minières,
comprenant :

. (A) une Violation Substantielle de l'Etat ;

(B) tout cas de retard d'accès aux sites ou à l'octroi de
toute Autorisation nécessaire à la réalisation du
Projet ou de toute étude connexe ;

(C) tout cas de retard dans l'acquisition ou la mise à
disposition des Terrains du Projet y compris les
retards dans la réinstallation des personnes
affectées par les Activités du Projet qui n’est pas la
conséquence d’une action ou inaction de SMB;

(D) tout cas de retard causé par les visites sur place et
les inspections de l'État : ou

(E) tout cas de retard dû au renvoi d'une question à la
négociation ou à l'arbitrage dans le cadre de la
Convention; ou

(ii) toute Prolongation en vertu de la Convention
Ferroviaire qui est réputée par ladite Convention être
un Cas de Prolongation de Mine.

Un Cas de Prolongation de Mine prolongera automatiquement la
Date d’Échéance pour le Commencement de Construction de la
Nouvelle Mine d'une période équivalente à la durée du Cas de

Prolongation de Mine. EU
nn LD
Section Il: Activités d'exploration

Activités d'exploration

Pendant la Durée de cette Convention, SMB a le droit d'effectuer toute
activité d'exploration et de développement dans le Périmètre de la
Concession Minière en vertu de et aux conditions de la Convention et du
Code Minier, dans la mesure où ces conditions ne sont pas contraires aux
dispositions de la Convention. Toutes les activités d'exploration doivent
être effectuées par SMB ou par un ou plusieurs Contractants du Projet qui
ont la compétence nécessaire pour effectuer le travail et dont SMB reste
l'unique responsable vis-à-vis de l'État.

Découverte d'autres ressources minérales

(a) Si, dans le Périmètre de la Concession Minière, SMB découvre des
indications de substances minérales autres que la Bauxite, SMB
fournira une Notification à l'État sans délai. Dans un tel cas, SMB
aura un droit de préemption qu'il peut exércer dans les douze (12)
mois suivant la date de Notification à l'État, pour l'octroi d'un
permis d'exploration pour ces substances. Une fois que cette
période a expiré, l'État pourra en disposer librement conformément
au Droit Applicable.

(b) Si SMB exerce son droit de préemption, l'État et SMB doivent
négocier de bonne foi les conditions appropriées et les conditions
permettant à SMB d'effectuer les activités d'exploration et, le cas
échéant, l'exploitation commerciale et industrielle des substances
en question.

(c) Si une étude de faisabilité effectuée par SMB ne permet pas à SMB
de prendre une décision concernant l'exploitation de la substance
découverte, SMB aura le droit d'effectuer des études
supplémentaires qui doivent se faire dans un délai raisonnable à
décider en accord mutuel entre l'État et SMB.

() Si, après ces études supplémentaires, la décision de SMB est de ne
pas exploiter la substance découverte, SMB aura alors le droit de
transférer ses droits à une partie tierce au prix du marché.
Conformément aux conditions prévues par le Code Minier, l'État
peut octroyer un titre minier à cette partie tierce.

(e) Si après une période de douze (12) mois prenant effet à partir de la
date de Notification à l'État par SMB que SMB souhaite exercer
son droit de préemption, l'État et SMB  échouent à conclure un
accord et qu'il est improbable à cette date qu'un accord entre l'État
et SMB soit conclu, l'État sera libre d'accorder un permis
d'exploration pour les substances concernées à des parties tierces à
des conditions qui ne seront pas plus favorables que celles
proposées à SMB et à la conditions expresse que cette exploration
et toute exploïtation ultérieure ne gênent pas les Activités du
Projet. À cet effet, l'État et SMB s'engagent dans ce cas à conclure @

Ni à”

un accord spécifiant les conditions particulières garantissant à
SMB que pendant toute la durée de la Concession Minière et de la
Convention, toute exploration et exploitation minière des autres
ressources minérales par l'État ou par des parties tierces n'aura pas
un effet indésirable significatif sur les Activités du Projet.

9.2

Rapports d’Etudes de Faisabilité

Disposition uniquement pertinente à la Nouvelle Mine

Les dispositions de cet Article 9 s’appliquent uniquement à la Nouvelle
Mine et au démarrage des travaux par rapport à la Nouvelle Mine.
Rapport d'Etudes de Faisabilité

SMB s’engage à fournir à l'État avant le démarrage de la construction de
la Nouvelle Mine et conformément aux dispositions du re Minier, un
Rapport d’Etudes de Faisabilité pour la Nouvelle Mine.

val
Section Il: Exploitation

10

Méthodes d'exploitation minière

(a) SMB effectuera toutes les activités découlant de la Convention
conformément aux Bonnes Pratiques d'Exploitation et
conformément aux exigences de la Convention et du Plan
d'Exploitation Minière à Long Terme.

@) SMB bénéficiera des dispositions de la Convention qui
prévaudront sur toutes les autres dispositions des Lois et des
Réglementations (sauf dans la mesure où la présente Convention
en décide autrement). Cependant, la Législation en Vigueur et en
particulier le Code Minier s'appliquera dans la mesure où ils ne
s'opposent pas aux dispositions de la présente Convention.

(c) L'État et SMB reconnaissent et acceptent que SMB ait la liberté
d'entreprendre des tests d'échantillonnages et de traitement à
grande échelle des substances minérales dérivées des Activités
Minières effectuées dans le cadre de la présente Convention
conformément au Code Minier.

11

Droits miniers

Sous réserve de la conformité de SMB aux obligations souscrites en vertu
de la Convention, la Concession Minière lui octroie un droit exclusif et

automatique à explorer, développer et exploiter tous les gisements de
minerai de Bauxite au sein du Périmètre de la Concession Minière.

12

Droit d'accès de l'État

(a) L'État se réserve le droit d'accès, de visite et d'inspection du terrain
dans le Périmètre aux fins d'effectuer, à ses propres frais, toute
inspection ou toute autre investigation prévue par le Code Minier,
pour autant que l'État prévienne SMB par Notification au moins
quarante-huit (48) heures avant sa venue et pour autant que l'accès,
a visite ou l'inspection de l'État ne perturbe pas le bon déroulement
des opérations commerciales et industrielles de SMB et des
Activités Minières.

@) L'État et ses représentants ne peuvent pas communiquer à des
parties tierces toute information recueillie pendant ces visites
prévues dans l'Article 12(a) sans l'autorisation écrite préalable de
SMB, excepté les informations qui appartiennent au domaine
ublic.

13

Commercialisation

Sous réserve du droit pour l’Etat d’acheter et de commercialiser une partie
de la production minière correspondant au pourcentage de sa participation
dans le capital de la Société, SMB aura le droit d'exporter librement de la

Guinée l'ensemble ou une partie de sa production, sans aucune : gestriction &

M
imposée par l'État ou toute autre autorité locale, y compris si le Produit est
raffiné ou non.

14 Infrastructure

(a) L'État accorde à SMB le droit de construire, développer, exploiter
et maintenir l’Infrastructure Minière à la fois à l’intérieur ou à
l'extérieur du Périmètre de la Concession Minière.

@) L'État et SMB acceptent que :

@ le développement des gisements de minerai de Bauxite
au sein du Périmètre de la Concession Minière est
conditionné au développement de l'infrastructure
Minière, y compris en particulier, des routes et de la
construction des voies ferrées et des installations
portuaires agrandies.

Gi) SMB a le droit d'accès et d'exploitation de toutes les
infrastructures qu'il construit avec une priorité absolue
sur tous les autres utilisateurs. Tout accès que SMB
accorde devrait l'être selon des termes à convenir entre
SMB et les parties tierces.

15 Terrains du Projet et Acquisition de terrains
15.1 Projet d'Intérêt National

(a) L'État s'engage à accorder un Décret PIN pour tous les espaces ou
domaines que SMB juge raisonnablement nécessaires pour la
réalisation et le développement des Activités du Projet.

(b) L'État doit:

@ assurer que la déclaration du Projet comme Projet
d'Intérêt National est effective ;

Gi) utiliser et mettre en œuvre tous les droits conférés par
le Décret PIN pour attribuer à SMB de tels Droits
Fonciers comme nécessaires dans le but de réaliser les
Activités du Projet et

(ii) prendre des mesures efficaces pour assurer une
publicité et une information adéquates afin que
l'existence du Décret PIN et ses conséquences
juridiques soient portées directement à l'attention des
sections concernées du public (y compris les autorités
locales, les registres fonciers, les notaires et les
résidents) afin d'assurer son application effective.

15.2 Droits se rapportant aux Terrains du Projet

(a) L'État accorde à SMB, les Droits Fonciers qui relèvent de la se
responsabilité de l’Etat nécessaires pour mener à ben les Activités 4)

M NUE
(b)

(c)

(d)

(Q]

du Projet et conformément aux conditions générales de la
Convention.

Les Droits de Propriété du Projet attachés aux Actifs du Projet (qui
seront des installations sur les Terrains du Projet) sont acquis par
SMB au fur et à mesure que ces Actifs sont construits et/ou mis en
place comme installations sur les Terrains du Projet. Ces droits
comprennent notamment le droit de :

(b)] utiliser, à titre prioritaire, toutes les infrastructures au
sein du Périmètre de la Concession Minière;

Gi) installer des usines en Guinée pour le conditionnement,
le Traitement, le raffinage et la transformation des
produits miniers;

(Gi) utiliser de façon exclusive les Terrains du Projet, y
compris le droit de restreindre ou interdire l'accès des
parties tierces aux Infrastructures Minières et l’accès
accordé par SMB se fera à des conditions convenues
entre SMB et les parties tierces; et

(iv) posséder des Actifs et accorder des Garanties et sûretés
appropriées sur les Actifs, sur les Terrains du Projet.

Afin de permettre l'exécution des Activités du Projet, l'État accorde
également à SMB le droit d'attribuer, transférer et céder, sans
besoin d'Autorisations supplémentaires ou formalités autres qu'une
Notification à l'État dès que raisonnablement possible, aux
Contractants du Projet, et à leurs Affiliés, tout ou partie des Droits
Fonciers accordés en vertu de la Convention.

Dans le cadre de l’acquisition des Droits Fonciers, en particulier,
de la réinstallation et de l'indemnisation des personnes affectées
par la conduite des Activités Minières, ni SMB, ni les Contractants
du Projet ne payeront aucune redevance, aucun loyer ni aucune
Taxe d'aucune nature en faveur de l'État pour l’octroi des Droits
Fonciers.

L'État garantit à SMB et aux titulaires de tous les Droits Fonciers
visés à l'Article 15.2(a) :

(e) contre toute forme d'expulsion illégale ou de facto ; et
Gi) une assistance à SMB pour la résolution amiable de

toute réclamation émanant d’un tiers en raison de 0
l'existence ou de l'exécution de ces Droits Fonciers 2\ 4

ÿ
15.3

Contamination du sol et du sous-sol

SMB ne sera pas responsable envers qui que ce soit, ni n'assumera aucun
dommage, perte ou dépense encourus en relation avec la contamination du
sol, du sous-sol ou de l'eau et généralement pour toute sorte de pollution
sur les Terrains du Projet existants avant la prise de responsabilité
effective des Droits Fonciers par SMB conformément à l'Article 15.2, ou
non causé par les activités entreprises par ou au nom de SMB.

SMB et tout Contractant au Projet sont solidairement responsables des
dommages, pertes ou dépenses occasionnés par la contamination du sol,
du sous-sol ou de l’eau et d’une manière générale, de tout type de
pollution sur les Terrains du Projet causés par eux après la prise en charge
effective des Droits Fonciers par SMB.

Obligation de non-ingérence de l'État

Outre son engagement d'assurer l'application effective du Décret PIN et
afin de permettre l'exécution des Activités du Projet, l'État s'engage,
pendant la durée de la Convention, à ce qu'aucune Autorité n'accepte une
déclaration ou demande, n'accorde aucun droit, intérêt ou Autorisation
d'aucune nature, ni ne prenne généralement aucune mesure permettant la
réalisation des activités, travaux, structures ou installations de toute nature
qui affectent négativement les Activités du Projet.

16
16.1

Installations et ressources supplémentaires
Installations supplémentaires

Dans le cas où des terrains, bâtiments, bois, carrières supplémentaires ou
d'autres sources de matériaux, routes, cours d'eau ou autres installations ou
accès au terrain et/ou à l'infrastructure d'une partie tierce deviennent
nécessaires pour la planification, la conception, la construction, la mise en
service, la propriété, l'exploitation, la maintenance, la modification où
l'expansion des opérations minières, alors à la demande de SMB, l'État
assistera la SMB dans toute médiation qu’elle entamera avec un tiers
détenteur de droits fonciers, aux fins de faciliter la mise à disposition par
ce tiers à la SMB, de toutes installations et ressources supplémentaires
nécessaires au projet minier, moyennant une juste indemnité.

En particulier, l'État procurera un accès à toute carrière ou autre source de
matériaux nécessaires au développement des Mines, y compris l'octroi de
licences ou de titre d'acquisition foncière pour l'exploitation des carrières
et des couloirs de transport des carrières jusqu'au site de développement
des Mines.

Sans limiter le champ d'action des installations et ressources
supplémentaires qui peut être requis, l'État s'engage à rendre disponibles
des parcelles de terrains supplémentaires comme identifié par SMB pour
les objectifs suivants :

(a) la construction d'une zone résidentielle pour les Mines ; et

a D
@) la construction et l'exploitation d'installations de traitement des

eaux ;

SMB aura le droit d'importer, dans le cadre du régime douanier de la
Convention, tous les matériaux nécessaires pour le développement des
Mines mais seulement si ces matériaux ne sont pas disponibles en
République de Guinée à des conditions de marché compétitives.

16.2 Droits d’accès à l'eau
L'État accepte d'attribuer à SMB, ses Affiliés et les Contractants de Projet
le droit de :
(a) prélever de l'eau des rivières, fleuves et cours d’eau ;
() extraire de l'eau souterraine ; et
(c) développer, s'il y a lieu, une installation de traitement de l'eau,
pour la construction ou l'exploitation et la maintenance des Activités du
Projet dans les conditions prévues par les Lois et Règlementation.

17 Fret et Transport maritime

(a) L'État reconnaît et accepte que :

(Q]

Gi)

Gi)

Gv)

SMB sera responsable exclusivement de l'organisation
de toutes les activités de transport (y compris le
transport maritime) et de tous les contrats relatifs au
transport, à l’expédition et à l'exportation de la
Production;

SMB aura le droit exclusif de transporter ou de faire
transporter la Production vers une zone de stockage, de
traitement ou de chargement, selon les besoins ;

les Actionnaires de SMB Non Etatiques ou leurs
Affiliés assureront le transport et l'expédition de la
Production ; et

les dispositions des Lois et Réglementations qui
exigent que toute Production exportée soit expédiée par
des navires au pavillon guinéen ou un autre pavillon
spécifié par l'État ou des navires enregistrés dans un
certain pays, soient expressément exclues et ne
s'appliquent en aucune façon à la présente Convention
ou au Projet. Par conséquent l'Etat renonce à son droit
de transport pendant toute la durée de la Convention
qu’il détient en application de l’article 137 du Code
Minier.

En contrepartie, SMB s'engage à financer et
développer un projet agricole d’envergure le lon:

Wh À
tracé de chemin de fer à réaliser par la Société
Ferroviaire.

18
18.1

18.2

18.3

Participation de l'État
Participation de l'Etat dans le capital de SMB

(a) L'État et SMB reconnaissent qu'avant la date de la signature de la
présente Convention, l'Etat détient une participation de dix pour
cent (10%) dans le capital de SMB.

() Conformément à l’Article 150-I du Code Minier, compte tenu du
fait que le Projet est un projet intégré (qui comprend la production
de bauxite et d’alumine), les Parties conviennent que la
participation de l’Etat dans la société SMB sera réduite à cinq pour
cent (5%) à partir de la date de soumission d’une étude de
faisabilité concluante pour la réalisation de la Raffinerie. L'Etat
transfèrera aux Actionnaires Non Etatiques la moitié de sa
participation de dix pour cent (10%) (soit 5% des Actions dans
SMB) sans aucune contrepartie ÿ compris financière. L'Etat
convient que les Actionnaires Non-Etatiques sont exonérés de tout
impôt ou taxe sur le transfert effectué par l'Etat en vertu de cet
Article.

(c) Les Parties conviennent que la participation de l’Etat dans le
capital de SMB, après le transfert effectué par l'Etat visé à l’Article
précédent, reste non contributive et non dilutive.

(d) L'Etat accepte de renoncer à l’exercice de toute option pour
l’acquisition de participation supplémentaire dans le capital de la
SMB en vertu du Code Minier ou des Lois et Réglementations de
la date d’entrée en vigueur de la Convention et jusqu’à l'expiration
d’une période de dix (10) années. Le prix d’acquisition de la
participation supplémentaire de l’Etat sera, à défaut d’accord entre
les parties, fixé à dire d’expert désigné d’accord Partie.

Autorisation des transactions nécessaires

L'État et SMB conviennent que SMB peut céder y compris pour des
raisons de Sûretés ses droits et ses participations en vertu de la Convention
aux Principales Parties au Financement et/ou aux Affiliés (le cas échéant)
et qu'aucune autorisation ou approbation ne sera requise, concernant la
mise en œuvre d’une telle cession, y compris en cas de cession de ces
droïts à un tiers à la suite de ladite mise en œuvre. L'Etat garantit
qu'aucune charge, aucun impôt ou prélèvement ne soit imposé sur une
telle transaction.

Droit de cession d'actions à des tiers

Les Parties conviennent que les dispositions de l’Article 90 du Code
Minier s’appliquent à tout transfert ou cession à des tiers autres que Les
Principales Parties au Financement et/ou les Affiliés :

L

(a) de la Concession ne ? NU
NEA
€) des Actifs du Projet;

(c) des actions, les droits ou intérêts dans la Concession Minière ou les
Actifs du Projet; et

(d) tout autre droits ou intérêts dans le cadre de la présente
Convention,

19

Achats et approvisionnements

Dans la mesure du possible et dans le respect des dispositions de l’article
107 du Code Minier, SMB et les Contractants du Projet utiliseront des
services et des matières premières provenant de Guinée et des produits
fabriqués en Guinée dans la mesure où ces services et produits sont
disponibles à des conditions de prix compétitifs au niveau international et
à des conditions de qualité, de garanties et de livraison qui sont également
compétitives.

20

Recrutement des employés

Pour le recrutement du personnel aussi bien local qu’expatrié, SMB
s’engage à se conformer aux dispositions de l’article 108 du Code Minier.

21

Plan de Fermeture de la Mine

(a) Après la cessation définitive des Activités Minières dans le
Périmètre de la Concession Minière, SMB procédera à la
réhabilitation des Mines pour que les sites exploités atteignent les
conditions stables adéquates et acceptables, conformément à un
plan de fermeture de la mine préparé par SMB et remis à l'État au
moins douze (12) mois avant la cessation des Activités Minières (le
& Plan de Fermeture de la Mine »).

@) La version définitive du Plan de Fermeture de la Mine doit
préalablement :

a) être soumise à l'approbation de l'État (cette approbation
ne devant pas être refusée, retardée ou conditionnée
lorsque la version définitive du Plan de Fermeture de la
Mine est conforme aux exigences du présent Article
21(b));

Gi) fournir des détails concernant :
(A) la décontamination du sol :
(B) _les opérations de remblayage du sol ;

(C) la remise en bonne état des Terrains du Projet au

sein du Périmètre de la Concession Minière; ep S

ie
()

()

(D) toutes les autres mesures requises pour remettre en
état les Terrains du Projet dans le Périmètre de la
Concession Minière jusqu'à un état convenable.

À la fin de chaque période de cent quatre-vingt (180) Jours après la
cessation définitive des Activités Minières par SMB jusqu'à la
disposition de la Notification prévue par l'Article 21(d), SMB
fournira un rapport mis à jour sur la mise en œuvre du Plan de
Fermeture de la Mine.

Dès que SMB donne une Notification à l'État disant que les travaux
prévus dans le Plan de Fermeture de la Mine ont été achevés, l'État
se donnera le droit, à ses propres frais, de procéder à un audit pour
s'assurer que SMB s’est conformée à ses obligations en vertu du
Plan de Fermeture de la Mine. Tout différend survenant, relatif à
ou en rapport avec l'existence ou l'exercice du droit de contrôle de
l'État en vertu du présent Article 21(d) sera soumis aux
dispositions de la présente Convention relatives au règlement des
différends nonobstant la fin de la présente Conventio
Section IV: Régime Fiscal et Douanier

22

Dispositions générales

@) Compte tenu de la nature particulière du Projet de Raffinerie qui
nécessite des investissements d'une ampleur exceptionnelle, en
particulier pour les infrastructures de base lourdes qui ont une
valeur positive pour l'économie nationale, les Parties conviennent
que le régime fiscal et douanier tel que défini dans la Convention
ainsi que dans l'Annexe Fiscale détermine le traitement préférentiel
applicable à la Mine.

@) Dans le cas des bailleurs de fonds finançant le Projet, il est
spécifiquement convenu que ces bailleurs de fonds seront exemptés
de toute redevance, droit et autres impôts ou taxes payables en
relation avec le financement du Projet, ÿ compris sans limitation,
tout montant qui pourrait autrement être payable en relation avec
l'enregistrement ou l'amélioration de toute garantie qui pourrait être
fournie concernant ledit financement.

(©) L'Annexe Fiscale fait partie intégrante de la Convention. L’Annexe
vise à préciser les conditions de mise en application des
dispositions du Régime Fiscal et Douanier.

23

Régime fiscal et douanier applicable pendant les activités de
recherche et de prospection

Le régime fiscal et douanier applicable pendant la période de recherche et
de prospection est défini dans l’Annexe 1 à la Convention.

24

Régime fiscal et douanier applicable aux activités de
construction et d’extension

Le Régime Fiscal et Douanier applicable pendant la période de
construction et d’extension est défini dans l’Annexe 1 à la Convention.

25

Régime fiscal et douanier applicable pendant la période
d'exploitation

Le Régime Fiscal et Douanier applicable pendant la période d'exploitation
est défini dans l’Annexe 1 à la Convention.

26

Stabilisation du Régime Fiscal et Douanier

SMB, ses Affiliés et Sous-Traitants directs bénéficieront de la stabilisation
du Régime Fiscal et Douanier pendant la Durée Initiale de la Concession
Minière, tant en matière d’assiette que de taux et modalités de déclaration
et de contrôle.

27

Calcul des Taxes

Le calcul des Taxes s'effectue sur la base d'un système de comptabilité et
d'une devise de comptabilité toujours exprimée en Dollars, qui sont
ensuite convertis en Francs Guinéens de la manière suivante 70
()

()

Pour les Taxes basées sur une période de référence de 12 mois (tel
que l'impôt sur les sociétés), le taux de change applicable sera le
taux moyen de la Banque Centrale de la République de Guinée
applicable à cette période de référence.

Pour tout autre droit et taxe, le taux de change applicable sera celui
de la Banque Centrale de la République de Guinée en vigueur à la
date du paiement de la taxe.

Les taux de change spécifiés ci-dessus s'appliqueront également au calcul
de tous les ajustements, intérêts et pénalités ultérieurs, et pour tout
remboursement de trop-perçu de Taxe.

(c)

@)

Par ailleurs, SMB et toutes les sociétés de droit guinéen intervenant
dans le cadre du Projet doivent pour les besoins de dépôt et de
contrôle des autorités administratives, tenir une comptabilité
conforme au Système Comptable OHADA « SYSCOHADA » au
Droit applicable et Principes comptables généralement admis.

A ce titre, SMB et toutes les sociétés de droit guinéen intervenant
dans le cadre du Projet devront présenter des états financiers,
conformes aux exigences de l’Acte Uniforme relatif au Droit
Comptable OHADA (bilan, compte de résultat, tableaux de flux de
trésorerie, états annexes, etc.).

28

Dispositions diverses

Sous réserve du respect des dispositions de la Convention, SMB
demandera de se soumettre à toute nouvelle règlementation fiscale et/ou
douanière plus favorable ou toutes dispositions et/ou avantages qui
seraient accordés à tout concurrent exerçant une activité identique ou
similaire dans l’avenir. 0

Na

2
Section V: Garanties Diverses, Environnement et
Transferts

29

Garanties générales

(a)

(@)

(c)

(@)

@)

L'État s’engage, sous réserve du respect par SMB des obligations
découlant de cette Convention, à garantir à SMB, à ses Affiliés et
aux Contractants du Projet, la continuité de tout avantage
économique ou financier ainsi que les dispositions fiscales et
douanières couvertes par la Convention.

L'État garantit à SMB, ses Affiliés et aux Contractants du Projet,
ainsi qu'à ceux dûment employés par eux, qu'ils ne seront jamais et
en aucun cas soumis à une discrimination défavorable d'ordre
juridique ou administratif, de droit ou de fait, et qu'ils recevront un
traitement juste et équitable.

L'État garantit à SMB, à ses Affiliés et Sous-Traitants la sécurité
de leurs employés et de leurs biens, ainsi que la stabilité et la non-
perturbation des Activités Minières pendant toute la Durée, grâce à
diverses mesures de sécurité.

L'État, pendant la période de validité de la Convention, n'initiera ni
n'édictera aucune mesure impliquant une restriction des clauses sur
la base desquelles la Législation en Vigueur accorde à SMB, à ses
Affiliés ou aux Contractants du Projet l'une des libertés suivantes :

© le libre choix des fabricants et Contractants du Projet ;
Gi) le libre accès aux matières premières ;

(ii) la liberté d'importer du carburant, des biens, des
matériaux, de l'équipement, des machines, des
installations, des pièces de rechange, des intrants et des
services, directement ou indirectement nécessaires au
Projet ; et

Gv) la libre circulation sur tout le territoire de la Guinée du
personnel, des équipements et des biens et actifs du
Projet, ainsi que de toute substance et tout produit
provenant de l'exploration et des activités de recherche.

Plus généralement, l’Etat s’engage à prendre toute mesure utile en
vue de faciliter la bonne réalisation du Projet.

30

Garantie de tenue des comptes et Transferts en devises
étrangères

(@)

Pour les revenus découlant de la vente des produits et pour les
autres capitaux en monnaie étrangère, il est autorisé à SMB, à ses
Affiliés et aux Contractants du Projet constitués en Guinée-d'ouvrir

AN ra
@)

()

@)

(e)

@

à l'étranger des comptes en devise étrangère auprès de banques
commerciales étrangères d'envergure internationale et d'obtenir des
prêts en dehors de Guinée en n'importe quelle devise. Ils n'ont pas
l'obligation de rapatrier en Guinée les sommes créditées sur ces
comptes en devise étrangère, exception faite des sommes requises
pour les dépenses en tout genre qu'ils engagent en Guinée en
Francs guinéens dans le contexte du Projet, étant stipulé que toutes
les transactions et tous les mouvements financiers ayant trait à ses
activités devront se refléter dans leurs comptes et les registres
conservés en Guinée.

Un compte en devises sera intitulé « nom du titulaire — Guinée »
(le «Compte Spécial»). Le Compte Spécial enregistrera
exclusivement lesdits revenus.

Pour les besoins du calcul des réserves internationales de la
Banque Centrale de la République de Guinée (la « BCRG ») et de
la collecte des données pour la balance des paiements, SMB fera en
sorte que la banque dans laquelle le Compte Spécial est ouvert
envoie le relevé du compte à la BCRG suivant les modalités à
convenir avec elle.

Il est précisé que SMB et ses Affiliés constitués en Guinée sont
autorisés à conserver leurs comptes en Euros ou en Dollars.

Il est garanti à SMB, à ses Affiliés et Contractants de Projet
constitués en Guinée le libre transfert transfrontalier de tout
dividende et retour sur investissement de capital et de tout
paiement d'intérêts ainsi que de tout produit d'une liquidation ou de
la réalisation de leurs actifs.

Des garanties sont données au personnel étranger résidant en
République de Guinée employés par SMB, par ses Affiliés et ses
Contractants de Projet participant au Projet, de la libre conversion
et du libre transfert vers leur pays d'origine de tout ou partie de leur
salaire et autres éléments de rémunération qui leur sont dus, dès
lors que leurs prélèvements et Taxes auront été réglés
conformément aux dispositions de la Convention.

31

Garanties administratives, minières et de terrain

@)

(@)

L'État garantit à SMB conformément au Décret PIN et à la
Convention la liberté d'occuper et d'utiliser tous les terrains
nécessaires aux activités de recherche et d’exploitation minières du
ou des dépôts qu'inclut le Périmètre de la Concession Minière ainsi
que les libres occupations et utilisations des droits de passage sur
terrain nécessaires à la construction et l'exploitation de
l'Infrastructure Minière.

L'État garantit à SMB conformément au Décret PIN et à la
Convention l'accès à et l'utilisation d'infrastructures publiques où

infrastructures destinées au public, ÿ compris routes, ponts, Ÿ

\

M
aérodromes, installations portuaires et ferroviaires, ainsi que
canalisations d'eau, lignes électriques et lignes de communication
fournies ou développées par une entité que détient ou contrôle
l'État, dans les mêmes conditions que celles applicables aux autres
utilisateurs.

(c) L'occupation et l'utilisation desdits terrains n'obligera SMB à aucun
aiement de Taxes autres que celles spécifiquement prévues dans
es Lois et Règlementations.

(d) À la demande de SMB, l'État apportera toute assistance requise
dans le cadre de la réinstallation et/ou à la compensation (sous
réserve d'une indemnisation dans les délais par SMB) de toute
ersonne dont la présence et/ou les droits sur lesdits terrains
entraveraient les Activités du Projet.

Ladite réinstallation devra être réalisée en conformité avec les
normes définies dans le cadre du PARC. SMB sera obligée de
verser, dans le cadre du PARC, une indemnité aux Personnes
Affectées par le Projet.

(e) L'État garantit à SMB le droit d'acquérir, d'utiliser et d'exploiter
tous les moyens de communication, tous les moyens de transport
de même que les installations annexes et équipements que
requièrent les opérations minières.

@ Au cas où un supplément de terrain, de bâtiments, de bois de
construction, de carrière ou autre sources de matériaux, de routes,
de canalisations ou autres installations, de licences et de permis
(nstallations et Ressources Supplémentaires) serait ou
deviendrait nécessaire à la préparation, conception, construction,
mise en service, la propriété, l'exploitation, l'entretien, la
modification ou l'extension du Projet, incluant sans s'y limiter sa
fourniture en eau ou électricité disponible, SMB pourra à cet effet
conformément au Droit Applicable, .:

a) demander à l’Etat, la mise à disposition d’installations
et ressources supplémentaires disponibles y compris,
un terrain supplémentaire pour la construction et
l'exploitation d'une installation de traitement d'eau ;

Gi) sous réserve de la prise en charge du coût raisonnable
de toutes Installations et ressources supplémentaires
qui sont mises à sa disposition en vertu de la
Législation en Vigueur; et

L'État fera tout son possible pour s'assurer que tous les coûts

qu'il sera demandé à SMB de payer en application de Article
31(f)(ii) sont conformes à la valeur sur le marché des Huy À
Installations et ressources supplémentaires ainsi fournies.

\N
@)

(h)

SMB aura le droit, de procéder aux activités suivantes dans la
mesure où elles sont nécessaires pour le Projet et conformes au
Décret PIN et à la Législation en Vigueur :

à e débroussaillement du terrain de tous les arbres,
uisson ou autres obstacles ct l'abattage de bois de
construction en dehors des terrains que détient SMB ;

() e développement de sources d'eau non utilisées et
réservées ainsi que l'exploitation et le stockage de telles
eaux pour les besoins des activités en question ;

Gi) rélever de l'eau des rivières, puiser de l'eau
souterraine et développer une installation de traitement
des eaux ;

(A2) a mise en place de centrale électrique et de stations
d'électricité;

@) a construction d'une centrale pour la préparation,
‘enrichissement ou le Traitement des minerais ;

(wi) a création ou l'amélioration de routes, canaux, chaînes,
canalisation, tapis convoyeurs et autres structures en
surface servant à transporter la production au-delà des
terrains que détient SMB ; et

(vi) la création ou l'amélioration de voies ferrées, de
rivières, de ports maritimes et de voies navigables.

SMB aura le droit pendant toute la Durée de la présente
Convention d'importer directement les types de carburant et
lubrifiant nécessaires afin de procéder aux Activités de Projet et
l'État délivrera toute Autorisation requise à cette fin conformément
à la Législation en Vigueur.

32

Garanties de protection des Biens, des Droits, des Titres et
des Intérêts

@)

@)

Sous réserve des dispositions de la Convention, SMB, les
Contractants de Projet et leurs Affiliés et actionnaires respectifs
(autres que l'État et SOGUIPAMI) (chacun séparément désigné
comme Entité Protégée) ont le droit et la liberté de posséder,
d'administrer, d'entretenir, d'utiliser, de jouir et de disposer de tous
leurs biens, droits, titres et intérêts, et d'organiser leur activité dans
le meilleur intérêt du Projet.

L'État s'engage à ne pas exproprier, ni nationaliser tout ou une
partie des propriétés, droits, titres et intérêts d'une Entité Protégée,
à moins qu'une telle mesure d'expropriation ou de nationalisation
ne soit conforme aux règles du droit international et

\ LP
(d)

(e)

(6)

@

(h)

@ qu'elle soit prise pour des raisons d'intérêt général et en
conformité avec la Législation en Vigueur, notamment
avec la constitution de Guinée ;

(i) qu'elle ne soit pas discriminatoire ; et

(ii) qu'elle donne à l'Entité Protégée le droit à une
compensation d'un montant égal à la juste valeur
marchande de l'intérêt concerné.

La juste valeur marchande correspondra au montant auquel les
intérêts concernés pourraient s'échanger dans le cadre d'une
transaction dans des conditions de concurrence normale entre
parties informées et consentantes, en supposant que l'expropriation
n'ait pas eu lieu et dans des conditions autres qu'une vente en
liquidation forcée.

La juste valeur marchande sera définie à la demande de l'État ou de
l'Entité Protégée par un expert indépendant ayant de l'expérience
en matière d'évaluation des actifs d'infrastructure, et désigné par le
Centre International d'Expertise, conformément aux dispositions
relatives à la désignation des experts, en vertu des règles relatives
aux compétences de la Chambre de Commerce Internationale.

La compensation déterminée par cet expert indépendant sera, sur
demande de l'Entité Protégée, payable en Dollars ou en toute autre
devise librement convertible acceptable, sans autre compensation
ou déduction autre que toute somme dont ladite entité pourrait être
redevable envers l'État en vertu de la Convention. La
compensation inclura les intérêts, qui prendront effet à compter de
la date d'expropriation ou de la date de nationalisation, au Taux
d'Intérêt Contractuel.

Dans l'éventualité où l'Entité Protégée concernée par l'application
du présent Article 32 serait SMB ou un Contractant du Projet,
SMB peut décider à son entière discrétion d'exiger une
compensation égale à la juste valeur commerciale des Actifs du
Projet dans leur intégralité, indépendamment du fait que
l'expropriation ou la nationalisation porte sur tout ou une partie des
droits de propriété, titres et intérêts de SMB et/ou du Contractant
du Projet.

Au cas où SMB choisirait de recevoir une telle compensation, la
Convention sera, suite au paiement de cette compensation, tenue
pour être résiliée et tous les Actifs du Projet demeurant seront
transférés à l'Etat.

Si SMB ne choisit pas de demander compensation pour les Actifs
du Projet dans leur intégralité il aura droit à Lt pour Es
intérêts en cause et cette Convention se ns ï m LA
Ô

&)

(0)

L'État s'engage à ne pas interférer avec la pleine jouissance par une
Entité Protégée des droits légitimes qu'elle détient en relation avec
sa propriété, ses droits, ses titres et intérêts.

Au cas où l'État restreindrait cette jouissance, en particulier, par
quelque mesure de réquisition ou quelque mesure ou série de
mesures qui auraient eu pour effet direct ou indirect de priver
quelque Entité Protégée du contrôle ou du bénéfice financier de sa
propriété, de ses droits, titres et intérêts, l'Entité Protégée affectée
aura alors, indépendamment des droits de SMB ayant trait aux
Violations Substantielles de l’Etat résultant de la Convention, droit
à une compensation calculée et payée en Dollars et conformément
à la Convention.

(Règlement des litiges) L'État accepte que tout litige entre lui-
même et une ou plusieurs Entités Protégées découlant de, afférant
aux ou en lien avec les dispositions de la Convention concernant
les actes d'expropriation, de nationalisation ou autres mesures
d'effet équivalent à l'expropriation ou la nationalisation, en tout ou
partie, couvrant sans s'y limiter à cet Article32 (Litige
d'Expropriation), sera résolu conformément à l'Article 36.3(c).
Aux seules fins du règlement des Litiges d'Expropriation en
application de l'Article 36.3(c):

© « Parties » et « parties » signifieront l'État et l'Entité ou
les Entités protégée(s):

Gi) le terme « Litige » signifiera « Litige d'Expropriation »

(ii) les négociations mentionnées à l'Article 37.1 se
tiendront entre, d'une part, un cadre dirigeant de chaque
Entité Protégée concernée et, d'autre part, le Ministre
des Mines et de la Géologie ou un haut représentant du
Ministre des Mines et de la Géologie, au nom de l'Etat ;
et

(iv) l'État confirme que son consentement à l'arbitrage du
CIRDI et à l'arbitrage de la CCI en vertu de
l'Article 36.3(c)est applicable au règlement du Litige
d'Expropriation.

Dans l'éventualité d'une modification imprévue des circonstances
économiques fondamentales ayant justifié la faisabilité et la
viabilité du Projet, qui rendrait impossible la poursuite à long
terme du Projet pour SMB (avec des taux de
rendement raisonnablement satisfaisants, en tenant compte du
risque inhérent à tout projet de cette envergure), et qui ne découle
ni d'une violation de la Convention par SMB ni d'un Cas de Force
Majeure, l'État s'engage à prendre les mesures adéquates afin de
rétablir l'équilibre économique perdu. Ces mesures seront
examinées et finalisées par SMB et l'État puis l'État prendra toutes

les mesures appropriées qui auront été convenues avec SMB. LÙ Ne

©

©
(m)

()

(Le Financement) l'État reconnaît et accepte que SMB puisse
entreprendre les Activités de Financement, y compris, sans s'y
limiter, par la voie d'apports en fonds propres ou de prêts émanant
de ses actionnaires ou leurs affiliés et prêts des Parties au
Financement ou de leurs Affiliés. Si SMB entreprend les
Activités de Financement, l'État doit faire, ou faire faire, tout ce
qui est sous son contrôle, qui peut être raisonnablement requis pour
aider SMB à conclure ou finaliser les Activités de Financement
aussitôt que possible, y compris, eu égard aux Principales Parties
au Financement, en aidant SMB à satisfaire à toutes les exigences
des Principales Parties au Financement y afférentes, y compris la
conclusion d'un ou plusieurs accords directs avec les Principales
Parties au Financement pouvant être requis afin de fournir
certaines clarifications et assurances au regard du Projet et
satisfaire toute autre exigence particulière y ayant trait, toujours à
la condition qu'il ne soit à aucun moment demandé à l'État de
fournir quelque assistance financière ou d'assumer quelque
responsabilité financière relative aux Activités de Financement.

(Sûreté)

@ L'État reconnaît et convient que tous les Actifs du
Projet (ÿ compris tout Droit Foncier portant sur
‘Infrastructure Minière), toutes les parts et tout autre
droit applicable peuvent et, si les Parties au
Financement le demandent, être fournis à titre de
Sûreté ainsi que le nécessitent les Activités de
Financement, étant entendu que ne sera requise
d'Autorisation ou approbation afférente à la création ou
à la mise en œuvre de cette Sûreté, y compris la cession
d'Actifs à un tiers suite à cette mise en œuvre.

Gi) onobstant le caractère général de l'Article 32{n)(i),
l'État accepte et s'engage, s'agissant des questions
faisant l'objet de l'Article 32(n), à faciliter et à accorder
toute Autorisation ou toute condition d'achèvement
comme le prescrit l'Acte uniforme OHADA sur les
Sûretés ou toute autre Législation en Vigueur
applicable.

33

ERA

Garanties pour la protection de l'environnement, le
patrimoine culturel et le développement de la communauté

locale

Introduction générale

@

@)

SMB s'engage à mener ses Activités Minières dans le respect de
l'environnement, de la santé, de la sécurité et du bien-être de ses
employés et de la communauté.

SMB doit respecter les Lois et  Réglementations
environnementales. À cet égard, il intégrera à la planification et

NM =
33.2

33.3

33.4

l'administration la conduite de ses activités des mesures
appropriées, y compris des mesures qui permettront de préserver
les caractéristiques naturelles de la zone intérieure au Périmètre et
des autres terrains qu'il occupe ou affecte, y compris la
réhabilitation des terrains que les travaux ont affectés.

Gestion environnementale

@)

(b)

L'État et SMB conviennent que SMB soumettra à l'État pour
approbation un Plan de Gestion Environnementale qui sera annexé
à la présente Convention, lequel sera conforme à toutes les Lois et
Réglementations environnementales pertinentes et actualisé en tant
que de besoin.

Les Parties conviennent de ce que, sous réserve du respect par
SMB du Plan de Gestion Environnementale, SMB n'aura
d'obligations autres que celles issues des Lois et Réglementation
environnementales.

Patrimoine culturel

@)

(E)

Dans l'éventualité où serait découvert un site archéologique à
l'intérieur du Périmètre, les activités de minage doivent être
précédées, aux frais de SMB et avec l'accord de l'État, par des
études appropriées menées par des agences qualifiées.

S'il est découvert au cours des activités de recherche un élément du
patrimoine culturel national qu'il est possible ou non de déplacer,
SMB s'engage à ne pas déplacer les objets en question, et à
prévenir l'État sans délai par Notification. SMB s'engage à partager
les frais raisonnables d'une récupération.

Plan de Développement Communautaire

(a)

Œ)

L'État et SMB conviennent que SMB soumettra à l'État pour
approbation le Plan de Développement Communautaire pour la
Nouvelle Mine lequel sera conforme à toutes les Lois et
Réglementations pertinentes.

Les Parties conviennent de ce que, sous réserve du respect par
SMB du Plan de Développement Communautaire, SMB n’aura
d'obligations autres que celles issues des Lois et Réglementations—
en vigueur. es \
Section VI: Dispositions diverses

34

Assurance

()

()

SMB aura la responsabilité des conséquences directes de toute
responsabilité civile qu'il pourrait encourir en raison d'une perte ou
dommage de toute nature, causé à des tierces parties ou à leur
personnel, qui résulterait de sa conduite des Activités Minières, de
son personnel ou de l'équipement, des biens desquels il est
propriétaire ou qui ont été placés sous sa garde.

À cette fin, SMB souscrira toute assurance nécessaire face à de tels
risques auprès de compagnies installées en Guinée conformément
au Code des Assurances de la République de Guinée.

35

Cas de Force Majeure

()

@)

Aucune des Parties ni aucun de leurs Affiliés respectifs et
Contractants du Projet ne seront tenus pour responsables d'une
impossibilité de s'acquitter de leurs obligations issues de la
Convention en cas de survenance d'un Cas de Force Majeure.
Pendant toute la durée du Cas de Force Majeure, et sous réserve
des dispositions de la Convention, les obligations affectées par le
Cas de Force Majeure seront suspendues.

Aux fins de la Convention, et sous réserve de l'Article 32, «Cas de
Force Majeure» désigne tout acte ou événement imprévisible,
insurmontable et indépendant de la volonté de la Partie s'appuyant
sur cet acte ou événement qui empêche cette Partie d'exécuter une
ou plusieurs de ses obligations en vertu de la Convention, y
compris les événements et circonstances qui suivent, dans la
mesure où ils satisfont aux exigences contenues dans le présent
Article 35(b):

@ épidémie, fléau ou quarantaine;

Gi) acte de guerre (déclaré ou non et si la Guinée participe
ou non), invasion, conflit armé ou agissements armés
d'un ennemi étranger, blocus, embargo, révolution,
émeute, insurrection, troubles civils ou actes de
terrorisme, de sabotage ou de kidnapping:

(ii) explosion, accident, contamination chimique ou
incendie chimique;

Gv) éclairs, typhon, inondation, tremblement de terre,
tempête de sable, tornade, cyclone ou autre condition
météorologique sévère ou désastre naturel ;

@) la découverte d'un site archéologique au sein du
Périmètre du Projet; ©

ai
(c)

(d)

(e)

®

(vi)

(wii)

(ii)

(x)

(6

Gi)

toute grève et/ou arrêt de travail ou conflit de travail
qui n'est pas circonscrit à SMB ou aux Activités
Minières, toute grève et/ou arrêt de travail ou conflit de
travail qui n'est pas causé par la violation de la
Législation en Vigueur ou la présente Convention par
SMB;

tout Cas de Force Majeure décrit dans l'Article 35(b)
affectant l'exécution de la Convention Ferroviaire;

ioute modification significative dans la compétitivité
du Produit sur le marché de la République Populaire de
Chine ou le marché global;

tout impact significatif sur la valeur de la bauxite (qu'il
s'agisse de bauxite brute ou Traitée) extraite de Guinée:

toutes lois, sanctions ou mesures internationales qui
affectent l'importation de bauxite (qu'il s'agisse de
bauxite brute ou Traitée) dans la République Populaire
de Chine; et

tout événement ou circonstance d'une nature analogue

aux précédents.

Ne constitue pas un Cas de Force Majeure au sens de

la présente

Convention un acte ou un événement dont la survenance aurait pu

être anticipée et dont les effets auraient pu être empêc

és par des

mesures de précaution prises dans l'exercice d'une raisonnable
diligence. De même, ne constitue pas un Cas de Force Majeure un

acte ou un événement qui ne ferait que rendre la réalis:
obligation plus difficile ou plus pénible pour la Partie afl

La Partie qui invoque le Cas de Force Maj
immédiatement après la survenance ou la découverte d
Force Majeure, et dans une période maximum de dix
soumettre à l'autre Partie une Notification précisant les

ation d'une
ectée.

eure doit,
lun Cas de
(15) Jours,
acteurs qui

constituent le Cas de Force Majeure et ses possibles conséquences

dans la mise en œuvre de la Convention.

Dans tous les cas, la Partie concernée prendra toutes

ÈS Mesures

utiles afin de minimiser l'impact du Cas de Force Majeure sur
l'exécution de ses obligations et s'assurera le plus rapidement

possible de la reprise normale de l'exécution des
affectées par le Cas de Force Majeure.

Si, suite à un Cas de Force Majeure, la suspension des

obligations

obligations

devait dépasser un (1) mois, les Parties se réuniront dès que

possible afin d'examiner les implications dudit cas sur
de cette Convention et en particulier sur les obligations
de toutes natures impliquant l'État, SMB et ses

l'exécution
financières
Affiliés et

Contractants du Projet Dans ce dernier cas, les es

in
()

rechercheront toute solution pour permettre aux Activités Minières
initiales d'être adaptées aux circonstances modifiées, en adoptant
notamment toute mesure qui permettrait à SMB et à ses Affiliés, à
l'État et aux Contractants du Projet de revenir à l'équilibre
économique et leur permettrait de poursuivre le Projet.

En cas de litige survenant du fait de ou en relation avec les mesures
à adopter trois (3) mois après la survenance du Cas de Force
Majeure, le processus de négociation pourra être immédiatement
mis en œuvre à la demande de la Partie la plus diligente et les
dispositions de l'Article 36.3(c) s'appliqueront dans leur ensemble.

Si le Cas de Force Majeure devient un Événement de Force
Mäjeure Prolongée, les Parties acceptent et conviennent de ce que
la Convention sera résiliée en application de l'Article 36. 1(d).

36
36.1

362

Résiliation anticipée

Cas de résiliation anticipée

La résiliation anticipée de la Convention ne pourra avoir lieu que dans les
cas prévus aux Articles 36.1(a) à (d):

()

()

(c)

()

(Accord mutuel), si le SMB et l'État conviennent mutuellement de
la résiliation de la Convention et des conséquences en résultant.

(Violation Substantielle de SMB) : Résiliation et Notification par
l'Etat dans le cas d'une Violation Substantielle de SMB.

(Violation Substantielle de PEtat) : Résiliation et Notification par
SMB dans le cas d'une Violation Substantielle de l'Etat.

(Événement de Force Majeure Prolongée) Si un Événement de
Force Majeure Prolongée se produit, la présente Convention
pourra être résiliée par l’une ou l’autre Partie par Notification à
l’autre Partie.

Toute Notification de résiliation ne produira effet qu’à l'expiration d’un
délai minimum de quarante-cinq (45) jours après la date de réception de la
Notification.

Conséquences

Dans le cas d'une résiliation anticipée de cette Convention en
application de l'Article 36.1, les dispositions de cet Article 36.2
s'appliqueront.

Il est précisé que dans la mesure où les indemnités d'assurances
seraient versées à une Partie pour réparer un dommage ou une perte
subis par elle, tout montant dû par l’autre Partie à celle-ci au titre
de ce dommage ou cette pee sera diminué du montant desdites
indemnités d’assurances.

PI
(a)

@)

(c)

@)

(e)

Résiliation par Accord mutuel

Si la présente Convention est résiliée par Accord mutuel, les
Parties détermineront les modalités et conséquences de la
résiliation mutuelle.

Résiliation pour cause de Violation Substantielle de SMB

Si la présente Convention est résiliée pour cause de Violation
substantielle de SMB :

@ L'État aura l’option de racheter les Actifs du Projet contre
une compensation égale à leur valeur nette comptable à la
date de la résiliation.

Gi) L’Etat aura droit à une compensation payable par SMB à
hauteur d'une somme égale aux dommages directs réels et
définitifs ou à la perte subie par l'État en conséquence
directe de la Violation substantielle SMB, ainsi que les
honoraires d’avocats, de conseillers juridiques et d’experts,
frais d’arbitrage et de procédures judiciaires et
administratives, ainsi que tous débours et charges fiscales,
encourus par l'Etat au titre de toute procédure ;

Résiliation pour cause de Violation Substantielle de l'Etat

Si la présente Convention est résiliée pour Violation
substantielle de l'Etat, SMB aura droit à une
indemnisation comme suit:

@ e montant le plus élevé à la date de résiliation entre la
valeur non amortie des Actifs du Projet et le montant du
financement desdits Actifs non encore remboursé.

Gi) toutes les dettes du passif circulant de SMB (y compris les
énalités dues par SMB en raison du préjudice causé par
cette Violation Substantielle de l'Etat) en vertu des
Documents de Financement conclus avec les principales
Parties au Financement ;

Gü) les pertes cumulées non encore absorbées ayant fait l’objet
d’un audit de gestion ainsi que les honoraires d’avocats, de
conseillers juridiques et d'experts, frais de procédures
judiciaires et administratives, ainsi que tous débours et
charges fiscales, encourus par le Propriétaire de
"Infrastructure au titre de toute procédure.

Résiliation en cas d’Evénement de Force Majeure Prolongée

Si la présente Convention est résiliée pour Événement de Force
Majeure Prolongée, l'État aura l'option de racheter les Actifs
du Projet contre une compensation égale à leur valeur nette
comptable à la date de la résiliation.

Tous les paiements devant être faits par l'État à SMB_en cas de ru
SU a 7
O]

(@)

(h)

résiliation anticipée de la Convention seront, dans toute la mesure
du possible, déduits des paiements à faire par SMB à l'État dans le
cadre de la résiliation anticipée de la Convention et le solde restant
après cette compensation sera payable comme suit :

@ tous les paiements faits par l'État à SMB dans le cadre de la
résiliation anticipée de la Convention et toute
indemnisation payée dans le même cadre seront libellés en
Dollars et payés sur un compte étranger nommé par SMB,
exonérés de toute taxe ou de tout impôts, droits et retenues
imposés en Guinée ; et

(Gi) tous les paiements faits par SMB à l'État dans le cadre de la
résiliation anticipée de la Convention seront libellés en
Dollars et payés sur un compte du trésor public en
exonération de toute taxe, droits ou retenues imposés hors
de Guinée.

Le versement de toute indemnisation dans le cadre de la résiliation
anticipée de la Convention et la réalisation de la cession des Actifs
du Projet en cas d’option faite par l’Etat interviendront aux lieu,
date convenu par les Parties, et dans tous les cas au plus tard trois
cent soixante (360) Jours à compter de la date de la Notification de
résiliation.

Passé ce délai, toute compensation qui n'aurait pas été versée
deviendra une dette immédiatement exigible et fera courir des
intérêts au Taux d'Intérêt Contractuel.

Tout transfert d’Actifs à l’Etat en application ou suite à une
résiliation anticipée ne sera effectif qu'après le paiement de
l'intégralité des indemnités dues à SMB. Il est expressément
convenu, que dans la mesure où des Actifs du Projet font l'objet de
droits de tiers, grevé ou pour quelque autre raison ne peuvent pas
être transférés à l'Etat, ils ne seront cédés à l'État que lorsqu'une
telle cession sera légalement réalisable.

À compter du jour de la Notification de résiliation et jusqu'au jour
de l’indemnisation complète, SMB :

@ sera, s'il le lui est demandé par Notification de l'État,
dans l'obligation de prendre les mesures nécessaires à
la conservation et l'entretien de l'Infrastructure Minière
conformément aux Bonnes Pratiques d'Exploitation ; et

Gi) si un Avis est émis par l'Etat en vertu de l'Article,
36.2(h)(i) ci-dessus, a le droit, mais non l'obligation, de
continuer à exploiter l'infrastructure Minière pour son
propre avantage commercial ;

(ii) tout frais raisonnable encouru par SMB dans
l'exécution de ses obligations visées à
l'Article 36.2(h)i) sera imputé sur les revenus
éventuellement tirés de l'exploitation après la

PR UE as TA
résiliation, et le solde ajouté aux montants que doit lui
payer l'État en application de cet Article 36;

Gv) dans le cas d'une Notification de résiliation, SMB ne
sera pas tenue d'exécuter les obligations visées à
l'Article 36.2(h)(i) si, de l'avis de SMB , il serait
dangereux ou déraisonnable qu'elle le fasse ; et

36.3 Droits d'intervention des Principales Parties au Financement

(a)

(b)

(c)

(@)

L'État ne doit pas, dans les circonstances auxquelles l'Article
36.1(b) (Violation Substantielle de SMB) s'applique, donner une
Notification de résiliation de la Convention sans au préalable
donner une Notification de son intention de la résilier, telle que
requise par l'Article 36.1, à SMB et en donner une copie aux
Principales Parties au Financement, exigeant que le défaut soit
corrigé.

Sauf s'il en a été convenu autrement dans les Documents de
Financement conclus avec les Principales Parties au Financement,
à tout moment dans les quatre-vingt-dix (90) Jours suivant la
remise de la copie de la Notification à SMB avec copie adressée
aux Principales Parties au Financement, les Principales Parties au
Financement peuvent mais ne sont nullement tenues de :

G@ remédier ou procurer la réparation de ce défaut ; ou

Gi) assumer temporairement ou définitivement, ou faire en
sorte qu'une ou plusieurs sociétés suppléantes prennent
en charge tous les intérêts, droits et obligations de
SMB en vertu de la Convention.

Dans l'éventualité où les Principales Parties au Financement
exercent leurs droits en vertu de l'Article 36.3(b) et prennent en
charge ou ont pris des dispositions à titre permanent pour qu'une ou
des sociétés suppléantes prennent en charge de façon permanente
tous les intérêts, droits et obligations de SMB en vertu de la
Convention, les Parties reconnaissent et conviennent que les
Principales Parties au Financement ou une ou plusieurs entreprises
suppléantes (selon le cas) doivent (sous réserve de l'approbation
de l'État qui ne doit pas la refuser sans motif valable) prendre en
charge les droits et obligations de SMB aux fins de la Convention
et verser une indemnité à SMB en Dollars Américains.

Si le défaut demeure non corrigé pendant quatre-vingt-dix (90)
Jours suivant la date où la copie de la Notification a été donnée en
vertu de l'Article 36.3(a), alors les Principales Parties au
Financement pourraient, mais ne sont nullement tenues de :

@ remédier ou procurer la réparation de ce défaut ; ou

Gi) prendre en charge ou de prendre des dispositions à ce
qu'une ou des sociétés suppléantes ppéfnent en charge

NA oder
(e)

tous les intérêts, droits et obligations de SMB
en vertu de la Convention,

à tout moment dans les quatre-vingt-dix (90) Jours après les droits
en vertu du présent Article 36.3(b), le tout conformément aux
termes d'un accord direct conclu entre l'État et toute autre personne
pour le compte des Principales Parties au Financement.

Si les Principales Parties au Financement ou la ou les sociétés
suppléantes désignées par elles, ou les Principales Parties au
Financement ou leurs mandataires, selon le cas, remédient (ou
obtiennent le recours) au défaut de SMB qui a fait l'objet d'une
Notification d'intention de résiliation donnée par l'État ou ont pris
en charge tous les intérêts, droits et obligations de la SMB en vertu
de la Convention, conformément au présent Article 36.3, l'État ne
doit pas être habilité à résilier cette Convention et la Notification
d'intention de résiliation, antérieurement émis par l'État en ce qui
concerne ce défaut, est réputée avoir été retirée et n'aura plus effet.

37
37.1

37.2

Règlement des Litiges

Négociations Préalables

Les Parties conviennent de tenter de régler tout différend découlant de, lié
ou en rapport avec la Convention par voie de négociations. Si le différend
n'a pas été réglé par voie de négociation dans les quatre-vingt-dix (90)
Jours suivant la notification écrite de l'une des Parties de l'existence du
différend ou dans un délai convenu par écrit entre les Parties, le différend
doit être réglé par voie d’arbitrage conformément à l'Article 37.2.

Arbitrage

@)

()

Tout litige découlant de, lié à ou en relation avec la Convention qui
n'a pas été résolu par des négociations dans un délai de quatre-
vingt-dix (90) Jours sera définitivement réglé par le Centre
International pour le Règlement des Différends relatifs aux
Investissements (le « Centre ») conformément aux dispositions de
la Convention pour le Règlement des Différends relatifs aux
Investissements entre États et ressortissants d'autres États (la «
Convention du CIRDI »).

Il est convenu ce qui suit :

a) Bien que SMB soit un ressortissant de l'État, il est
contrôlé par des nationaux d'autres États signataires de
la Convention du CIRDI et doit être traité comme un
ressortissant d'un autre État signataire aux fins de la
Convention du CIRDI.

Gi) Il est stipulé que la transaction à laquelle la Canvention
se rapporte est un de au
37.3

37.4

(Gi) Les auditions dans le cadre d'un arbitrage mené en
vertu du présent Article 37.2 doivent être tenues à
Paris.

(iv) La langue de tout arbitrage en vertu du présent
Article 37.2 est le français.

() Sans préjudice du pouvoir du tribunal arbitral constitué
en vertu des dispositions susmentionnées de
recommander des mesures conservatoires, toute Partie
peut demander à toute autorité judiciaire ou autre
d'ordonner toute mesure provisoire ou conservatoire, y
compris la saisie, avant l'institution de la procédure
d'arbitrage ordonnant la poursuite pour la préservation
de ses droits et intérêts.

(c) Si, pour une raison quelconque, un différend référé au Centre en
vertu du présent Article 37.2 ne peut être tranché, en totalité ou en
partie, sur le fond (en particulier, mais non exclusivement, si le
Centre refuse d'enregistrer la demande d'arbitrage ou si le Centre
ou le tribunal arbitral conclut qu'il n'a pas compétence de statuer
sur Le différend, en totalité ou en partie), alors le différend (ou la

artie du différend qui ne peut être tranchée sur le fond) sera

définitivement résolu en vertu des règles d'arbitrage de la Chambre
de Commerce Internationale par trois arbitres nommés
conformément aux Règles de ladite chambre. Le siège de

‘arbitrage sera à Paris (France) et la langue d'arbitrage sera le

français.

(d) ar les présentes, l'État renonce à tout droit d'immunité souveraine
le concernant et portant sur sa propriété quant à l'application et
exécution de toute mesure provisoire ou conservatoire ordonnée
par une autorité judiciaire ou autre et de toute sentence partielle,
rovisoire ou définitive rendue par un tribunal arbitral constitué
conformément à la présente Convention.

Droit Applicable

La Convention est régie par le droit de la République de Guinée, à
l'exclusion de ses règles de conflit de lois, et par les règles du droit
international. En ce qui concerne particulièrement les Lois et
Réglementations, en cas de silence, le tribunal arbitral doit appliquer en
priorité la jurisprudence guinéenne ou, en l'absence d'une telle
jurisprudence, appliquer la jurisprudence française qui régit généralement
l'affaire, en particulier en ce qui concerne le droit administratif ou, en son
absence, aux principes généraux du droit appliqué en France.

Paiement

Toute décision arbitrale rendue conformément aux dispositions de la
Convention est définitive et obligatoire et doit être exécutée
immédiatement, les Parties renonçant à tout recours devant les tribunaux.
Les sommes qui doivent être versées conformément à la décision sont

NY AN
37.5

payables en Dollars américains sur un compte appartenant au bénéficiaire
situé dans une banque et dans un lieu de son choix et sont exonérées de
toute Taxe ou autres déductions ou retenues de nature fiscale ou
parafiscale en Guinée.

Intérêts

Les sommes attribuées par la décision arbitrale comprennent les intérêts
calculés à compter de la date de l'événement ayant donné lieu au litige et
jusqu'à la date du PRO PnÈeR Les intérêts sont calculés au Taux
d'Intérêt Contractuel.

LT AN
Section VII: Dispositions finales

38

Autorisation d'investissement et de transfert

()

(b)

La ratification de cette Convention équivaut à l'autorisation d'un
investissement étranger direct en Guinée.

Tous les transferts vers des destinations étrangères à effectuer dans
le cadre du Projet par SMB et ses Affiliés sont généralement
autorisés à la fois pour les opérations en cours et pour les
transactions en capital qui pourraient être autrement soumises à des
règlements relatifs au contrôle des changes.

39

Prééminence de la Convention

(a)

(b)

Dans l'éventualité d'un conflit quelconque entre les dispositions de
la Convention et les Lois et Réglementation, les dispositions de la
Convention prévaudront.

Dans l'éventualité d'un conflit quelconque entre la Convention et
d’autres Documents Contractuels quelconque relatifs au Projet, les
termes de la Convention prévaudront.

40

Comportement de bonne foi

Chaque Partie s'engage à transmettre à l'autre Partie les instruments
juridiques nécessaires à l'application de la Convention. En outre, chaque
Partie s'engage à se comporter de manière à appliquer pleinement les
dispositions de la Convention, dans le meilleur intérêt du Projet.

41

Avenants

La Convention ne pourra être modifiée que par avenant qui entrera en
vigueur selon le même procédé que celui prévu pour ladite Convention.

42

Cessions, Successeurs et Bénéficiaires

(@)

@)

Cette Convention lie les Parties, leurs successeurs et leurs
bénéficiaires respectifs.

Par les présentes, l'État confirme que SMB est autorisée à désigner
un ou plusieurs Affiliés et le Contractant du Projet, en tant que son
mandataire ou délégataire en vertu de tout contrat, et à leur
accorder ces droits et/ou obligations nécessaires pour mener à bien
les Activités Minières sous la responsabilité de SMB. Dans la
mesure nécessaire, l'État confirme également que tout accord qui
entraînerait la cession des droits et obligations découlant de la
Concession Minière à un Affilié dans le but d'exécuter tout ou
partie des Activités Minières est approuvé par la présente aux fins
et conformément aux dispositions pertinentes du Code Minier: &

MY
43

Renonciation partielle

La renonciation implicite ou autre des droits découlant de toute disposition
de la Convention ne peut être interprétée comme une renonciation aux
droits découlant d'autres dispositions (similaires ou non) de la Convention
et toute répudiation de ce type ne peut être que temporaire, sauf si est
présentée une déclaration écrite et dûment signée à cet effet.

44 Confidentialité
(a) L'État s'engage à ne pas divulguer à des tiers ou à utiliser au profit
de tiers les informations industrielles, financières, commerciales,
scientifiques, techniques ou personnelles fournies par SMB et ses
Affiliés et Contractants du Projet ou obtenues par l'État autres que
celles naturellement disponibles dans le domaine public et traitées
régulièrement par SMB et ses Affiliés de manière non
confidentielle, sans le consentement explicite préalable de SMB ou
de ses Affiliés.
€) SMB s'engage de son côté à traiter de manière confidentielle toute
information de même nature que l'État lui communique.
45 Langue du contrat et Système de mesure
(a) Cette convention est rédigée en langue française. Tous les rapports
ou autres documents établis ou à établir en vertu de la Convention
doivent être rédigés en français.
@) Le système de mesure utilisé sera le système métrique.
46 Continuité
Lorsque le contexte général l'exige, les droits et obligations de SMB et de
ses Affiliés, des Actionnaires Non-Etatique de SMB et de l'État survivront
à la résiliation anticipée de la Convention ou à l'expiration de la Durée de
la Convention. Cela s'appliquera particulièrement aux Articles 1, 35,
36.3(c) à 39, 44 à 46.
47 Notifications
47.1 Formulaire de Notification

Toute Notification en vertu ou en rapport avec la Convention doit être
faite par écrit et être remise à son destinataire par lettre recommandée avec
accusé de réception ou par un courrier spécial, précédée ou non d'un fax
aux adresses suivantes :

(a) pour la République de Guinée : Immeuble OFAB, Boulevard du

Commerce, Almamya, Commune de Kaloum, BP 295, Conakry,
République de Guinée, à l'attention du Ministre des Mines et de la

Géologie; + au
ÿ (M

NO
47.2

47.3

47.4

(b) pour SMB : Immeuble WAZNI, Tombo 1, Kaloum, BP 2162,
Conakry, République de Guinée, à l'attention du Président du
Conseil d’administration de SMB

Présomption de transmission des Notifications

Une Notification est considérée comme avoir été valablement donnée :

(a) le Jour de sa remise à son destinataire soit par dépôt, avec accusé
de réception, soit par courrier spécial ; ou

(b) le huitième Jour ouvré après son dépôt dans le courrier des
correspondances envoyées par voie postale, étant précisé que toute
correspondance envoyée par voie postale doit être confirmée par
télécopie dans les quarante-huit (48) heures de son envoi.

Autres transmissions des Notifications

En cas de défaillance des moyens de transmission envisagés dans le
présent document, les Parties utiliseront tout autre moyen de transmission
leur permettant de s'assurer que la Notification a été transmise à son
destinataire dans les plus brefs délais.

Changement d'adresse

Tout changement d'adresse d'une Partie doit être notifié à l'autre Partie
dans les plus brefs délais.

Documents

Tout document adressé à une Partie doit être envoyé à l'adresse indiquée
dans la Convention.

48

Résiliation du Protocole d’Accord

(a) À compter de la date d'entrée en vigueur de la dernière entre la
Convention, la Convention de Raffinerie et la Convention
Ferroviaire, le Protocole d’Accord est résilié de plein droit.

49

Entrée en vigueur

(a) Étant dûment approuvée par les organes autorisés et signée par les
représentants dûment autorisés des Parties, la Convention entrera
en vigueur le Jour de la publication du Décret promulguant la loi
adoptée par l'Assemblée nationale de Guinée portant ratification de
la Convention au Journal officiel de la République de Guinée.

() L'État et SMB s’engagent à ne ménager aucun effort et à œuvrer
activement pour que-la Date d’Entrée en Vigueur se produise dès
que possible.

Fait à Conakry

Le 2 6 NOV 2018

Pour la République de la Guinée

Le Ministre des Mines et de la Géologie

Monsieur Abdoulaye MAGASSOUBA VA

Le Ministre du Budget

Monsieur Ismaël DIOUBATE

Pour SOCIETE MINIERE DE BOKE

Monsieur Frédéric BOUZIGUES

Directeur Général?”
; \

se me & ee. PR DITS RE DEEE

Président du Conseil d’administration
Annexe 1 .Régime fiscal et douanier de la convention minière

de

2.1

PRINCIPES GENERAUX

SMB, ses Affiliés et ses Sous-Traitants Directs sont assujettis pendant toute la
durée de la Convention, pour ce qui concerne les Activités Minières, aux impôts,
droits, taxes et redevances de nature fiscale conformément aux dispositions du
Code Général des Impôts, du Code Douanier et à celles du Code Minier en
vigueur à la date de signature de la Convention. Toutefois, en raison des
spécificités, du caractère intégré et industriel du Projet et des investissements
qu'il requiert, les dispositions spécifiques de la présente Convention, y compris
celles de la présente annexe fiscale et douanière s’appliquent. É

Les impôts, taxes, droits, contributions, cotisations, prélèvements et redevances
auxquels SMB, ses Affiliés et ses Sous-Traitants Directs sont assujettis, sont
calculés, recouvrés et exigibles dans les conditions prévues par les textes en
vigueur à la date de signature de la Convention, sous réserve des dispositions de
la Convention.

SMB doit tenir en République de Guinée une comptabilité conforme au plan
comptable OHADA.

Pour chaque exercice fiscal, SMB est tenue de faire certifier par un commissaire
aux comptes agréé en République de Guinée son bilan et son compte
d’exploitation, et communiquer ses états financiers à la Direction en charge des
Impôts et au Ministre en charge des Mines au plus tard le 30 avril de l'exercice
suivant la clôture des comptes au 31 décembre.

En application des dispositions du Code Général des Impôts, du Code des
Douanes, du Code Minier et du Livre des Procédures Fiscales ou de tout autre
texte applicable, SMB doit conserver pendant la durée de droit commun
l'ensemble des documents comptables et pièces justificatives en République de
Guinée et en donner accès, sur demande, aux fins de vérifications et d'audit, au
personnel dûment autorisé par l’État.

Les Activités Minières sont soumises au régime fiscal et douanier ci-après :

REGIME FISCAL

Taxes minières

211 Taxe sur l’extraction des substances minières

SMB est assujettie à la taxe sur l'extraction des substances minières provenant
de la Mine Existante et de la Nouvelle Mine conformément aux dispositions de
l’article 161 du Code Minier.

Cette taxe s'applique aussi à la bauxite extraite et destinée à la transformation
en alumine.

2.1.2 Taxe à l’exportation des substances minières

SMB est assujettie à la taxe à l'exportation des substances minières provenant
de la Mine Existante et de la Nouvelle Mine conformément aux dispositions de
l'article 163 du Code Minier.

La part de bauxite destinée à l'alimentation de la Raffinerie n’est pas assujettie à
la taxe à l'exportation des substances minières. en

6
2.2

2.3

2.4

2.5

2.6

2.1.8 En dehors de la Taxe à l’Extraction et de la Taxe à l’Exportation visées ci-
dessus, SMB n’est assujettie à aucune autre taxe, droit ou redevance lié à
l'extraction et à l'exportation de la Bauxite.

Contribution au développement local

SMB est assujettie, au titre des Activités Minières à la Contribution au
Développement Local au taux de 0,5% du chiffre d’affaires provenant de la Mine
Existante et de la Nouvelle Mine conformément aux dispositions de l’article 130
du Code Minier. Les conditions de paiement, de répartition et d'utilisation de
ladite contribution seront définies par un texte règlementaire et la Convention
de Développement Local se feront conformément au Droit Applicable.

Droits fixes

Les droits fixes auxquels SMB est assujettie seront déterminés et dus
conformément à l'Article 159.11 du Code Minier.

Redevance superficiaire

SMB est assujettie à la redevance superficiaire conformément à l’article 160 du
Code Minier.

Taxe sur les substances de carrières

SMB et ses Sous-Traitants sont assujettis à la taxe sur les substances de
carrières conformément à l'article 162 du Code Minier à l'exception des
substances de carrières utilisées pour les besoins exclusifs du Projet et dans le
cadre des conventions de développement communautaire.

Impôt sur les sociétés

SMB est assujettie à l'impôt sur les bénéfices conformément aux dispositions
des articles 176, 177 et 178 du Code Minier.

2.6.1 Assiette de l'impôt sur les sociétés
L’assiette de l'impôt sur les sociétés est constituée du bénéfice imposable
déterminé selon les règles de droit commun, celles prévues à l’article 177 du

Code Minier à la date de la signature de la Convention ainsi que les clauses de la
présente convention et son annexe portant régime fiscal et douanier.

2.6.2 Taux de l'impôt sur les sociétés

Le taux de l'impôt sur les sociétés est fixé à trente pour cent (30 %) pour la
phase d'exploitation, conformément aux dispositions de l’article 176 du Code
Minier

2.6.3 Impôt Minimum Forfaitaire - IMF

SMB sera assujettie à l'IMF au taux de 1,5% de son chiffre d’affaires annuel. Le
montant de l’IMF est plafonné à 250,000 US$.

2.64 Report Déficitaire

SMB pourra reporter son déficit d'exploitation sur une durée limitée Atos (3)
2.6.5 Charges déductibles

Pour la détermination du revenu imposable, SMB est autorisée à déduire
toutes les charges d’exploitation nécessaires à la réalisation du Projet
conformément aux dispositions du Code Général des Impôts et du Code
Minier, y compris :

= Les frais d’études, de gestion, de redevances et toutes autres charges,
payés aux actionnaires et aux sociétés affiliées à compter du début
d'exploitation,

" les dons et œuvres sociales de toute nature à conditions qu'ils
bénéficient à des entités ou personnes établies en Guinée
conformément au Code Général des Impôts,

= les provisions suivantes constituées dans le cadre de ses activités:

- provisions pour dédommagement et/ou indemnisation des populations,
- provisions pour renouvellement d’équipements,
- provisions pour grosses réparations.

La partie de la provision qui n'aurait pas été utilisée dans les deux ans de sa
constitution doit être rapportée aux résultats du troisième exercice qui suit celui
au titre duquel elle a été constituée.

2.6.6 Constitution des amortissements réputés différés (ARD)

SMB pourra constituer des amortissements réputés différés en période
déficitaire (ou ARD) à hauteur du montant des amortissements comptabilisés,
dans la limite de la perte comptable de l'exercice fiscal concerné.

Les ARD constitués au cours d’un exercice fiscal au cours duquel des pertes sont
encourues peuvent être accumulés et reportés sans limitation de durée.

2.6.7 Autres charges déductibles
A. Provisions pour Réhabilitation

Du fait de l'obligation de réhabilitation des sites miniers exploités prévus par le
code minier, SMB constituera pour chacun de ses titres d'exploitation, une
provision pour réhabilitation de site, qui sera déterminée en vertu des principes
comptables généralement acceptés et/ou spécifiques à l’industrie minière.

Le montant de cette provision comptabilisée au cours de chaque exercice fiscal
est une charge déductible des recettes brutes pour le calcul des bénéfices
imposables.

B. Provisions pour Reconstitution de Gisement (PRG)

Conformément aux dispositions de l’article 178-I du code minier, chaque
provision pour reconstitution d’un gisement constituée en phase d'exploitation à
hauteur d'un maximum de (i) dix pour cent (10%) des bénéfices imposables
pour l'exercice fiscal, avant cette déduction, ou (ii) en cas de perte comptable,
zéro point cinq (0.5%) des recettes brutes des Produits miniers de SMB, est
déductible du bénéfice imposable de l'exercice au cours duquel elle a été
constituée.

La partie de la provision qui n'aurait pas été utilisée dans les deux ans de sa
constitution doit être rapportée aux réaltats du troisième exercice qui suit celui
au titre duquel elle a été na

\
C. Les intérêts d'emprunts

SMB pourra déduire les intérêts d'emprunts contractés pour la réalisation des
Activités Minières, à hauteur d’un taux LIBOR 12 mois libellé en dollar
américain augmenté de six (6) points.

D. Impôts, taxes et cotisations assis sur les salaires

SMB est redevable des impôts, taxes et cotisations suivants à raison des salaires
versés à son personnel :

a. versement forfaitaire au taux de six pour cent (6%), au titre des salaires
versés aux employés nationaux et étrangers conformément au Code
Général des Impôts ;

b. contribution à la formation professionnelle au taux d’un et demi pour
cent (1,5%) pour les salaires versés à ses employés nationaux et étrangers,
en Guinée et hors Guinée. Cette contribution ne s’applique pas si SMB
dispose de son propre centre de formation permanent en Guinée qui
dispose d’un budget au moins équivalent à celui du montant de la taxe.
Un centre de formation permanent se définit comme étant un endroit où
lon retrouve des salles de classes et de formation pour la tenue de cours
par un personnel qualifié, visant la formation et le développement de
compétences et aptitudes du personnel participant directement aux
Activités ; et

c. la part patronale de cotisations sociales à la charge de SMB.

E. Taxe unique sur les véhicules

SMB et ses Sous-Traitants Directs sont assujettis à la taxe unique sur les
véhicules y compris sur les véhicules de tourisme au taux et tarifs en vigueur, à
l'exception des engins et véhicules de chantier.

F. Contribution foncière unique et contribution des patentes

SMB et ses Sous-Traitants Directs sont exonérés du paiement de la contribution
foncière unique sur l’ensemble des biens et droits immobiliers acquis dans le
cadre du Projet pendant les cinq (05) premières années à compter de l’Entrée en
Vigueur de la Convention Minière.

SMB est exonérée de la patente durant toute la durée du Projet pendant les cinq

(05) premières années à compter de l'Entrée en Vigueur de la Convention
Minière.

G. Droits d’enregistrement et impôt sur la plus-value de cession

Pendant la Phase de Construction et d’Extension, SMB sera exonérée de tous
droits d'enregistrement sur tous les actes, mutations, et généralement toutes
opérations (y compris les cessions d’actions et de titres miniers).

Pendant la Phase d'Exploitation SMB sera soumise au droit d'enregistrement à
l'exception des opérations de capitalisation, de financement et de sûreté.

SMB, ses actionnaires seront également exonérés de l'impôt sur les plus- values
de cession d’actions réalisées entre actionnaires et/ou sociétés Affiliés

\
H. Précisions concernant les autres impôts, taxes et autres
redevances

@  Retenues à la source par SMB
Les retenues à la source suivantes seront appliquées :

a Retenue à la source sur les salaires des employés guinéens
(conformément au CGI) ;

b. Retenue à la source libératoire, sur les salaires versés aux expatriés et
employés étrangers en République de Guinée au taux de 10% ;

c._ Retenue à la source au taux de 15% sur les loyers payés pour la location
des bâtiments aux personnes physiques ;

d. Retenue à la source sur les sommes versées par SMB aux entreprises
étrangères (autres que les sociétés affiliées) n’ayant pas d'établissement
stable en Guinée, en rémunération des prestations de services rendues ou
utilisées en Guinée, au taux de 10% après validation des Etudes de
Faisabilités par l'Etat, pendant la phase de Construction ou d’Extension.

e. Pendant la phase d'exploitation SMB est dispensée de la retenue à la
source sur les paiements effectués aux sociétés Affiliées dans la limite de
3% du chiffre d’affaires annuel.

f. les intérêts payés par SMB relatifs aux prêts souscrits auprès de banques
ou établissements financiers ou autres entités, locales et/ou étrangères, et
aux prêts et avances consenties par les actionnaires ou autres entités
Affiliées pour financer les investissements du projet seront exonérés de
toute retenue à la source à condition que le taux d'intérêt soit égal ou
inférieur à LIBOR plus huit (8) points

I. Prélèvement forfaitaire sur les achats de biens et services locaux

SMB devra prélever et reverser une retenue de dix pour cent (10%) sur le
montant brut de tous les achats locaux de biens et services réalisés auprès de
fournisseurs non immatriculés à la TVA.

J. Retenue à la source de 50% de TVA

S'agissant des achats de biens et prestations de services auprès des fournisseurs
et prestataires établis en Guinée pour les besoins de la réalisation du Projet, la
Société devra, conformément au Droit Applicable, procéder à une retenue de
cinquante pour cent (50%) du montant de la TVA facturée et procédera à la fin
de chaque mois, au reversement intégral de ces retenues sur le compte du
Receveur Spécial des Impôts.

K. Taxe sur la Valeur Ajoutée (TVA)

SMB et ses Sous-Traitants Directs sont assujettis à la TVA au taux de 18%
conformément aux dispositions du Code General des Impôts avec la possibilité
de se faire rembourser tout crédit de TVA acquittée auprès de leurs fournisseurs
et prestataires sur toute l'étendue du territoire Guinéen.

SMB est soumise à la TVA au taux zéro (o) à l'exportation.

SMB est exonérée de la taxe sur la valeur ajoutée sur toutes ses importations
pour les besoins du Projet, y compris des équipements, outillages, matériels,
machines, pièces de rechange, matières premières et consommables (y compris
le fioul lourd, le gaz naturel, le charbon et tout autre combustible, la chaux)
figurant sur la Liste Minière dûment agréée conformément au Droit, Apblicable, «
Toutefois, ne sont pas exonérés de la TVA, les importations de biens qui sont
exclus du droit à déduction en application du code général des impôts, quand
bien même ces biens figureraient sur la Liste Minière dûment agréée, à
exception du fioul lourd, du gaz naturel et du charbon.

Pendant la Phase de Construction (tel que ce terme est défini dans le Code
Minier de 2011), les prestations de services fournies par les entreprises n’ayant
pas d'établissement stable en Guinée en faveur de SMB pour les besoins du
Projet sont exemptées de la TVA. Pendant la Phase d'Exploitation (tel que ce
terme est défini dans le Code Minier de 2011), la TVA sur les mêmes prestations
de services fera l’objet d’une déclaration et d’auto-liquidation par SMB.

L'’importation du diesel par SMB pour les besoins de la réalisation du Projet sera
exemptée de la TVA si (i) SMB dispose de ses propres installations pour stocker
le diesel, et (ü) le diesel importé est utilisé exclusivement pour les besoins du
Projet. Dans le cas où l'État constaterait que le diesel importé par SMB serait
utilisé pour des fins autres que la réalisation du Projet, l'État notifiera à SMB les
manquements constatés. SMB s'engage à prendre des mesures nécessaires dans
les meilleurs délais pour empêcher la reproduction des manquements. En cas de
manquements graves et répétitifs de SMB à ses obligations prévues au point ci-
dessus, l’État se réserve le droit de retirer le droit d'importation du diesel de la
SMB, sans préjudice des pénalités applicables.

Dans le cas où la SMB s’approvisionnerait en diesel sur le marché local
(notamment pendant la période précédant la mise en place des installations de
stockage), toute TVA versée par SMB à l’État et facturée par les fournisseurs
sera remboursée à SMB dans un délai maximum de quarante-cinq (45) Jours à
compter de la demande de remboursement notifiée par SMB (le « Délai de
Remboursement de TVA »), selon les conditions détaillées ci-dessous.

Pendant uniquement la phase de Construction et d'Extension, SMB, la Société
de Raffinerie et la Société Ferroviaire peuvent constituer entre elles et/ou avec
leurs Sous-Traitants Directs et Exclusifs (dédiés) respectifs ayant des contrats
significatifs (contrat dont le montant hors taxe est supérieur à Un Million de
Dollar US (US$1.000.000) et dont l'exécution s'étale sur plus de 12 mois) un
groupe spécial. Les opérations entre les membres de ce groupe spécial sont
effectuées hors TVA. Les Sous-Traitants Directs et Exclusifs peuvent être des
filiales dédiées d'entreprises de droit guinéen. Dans ce cas, chaque filiale dédiée
est tenue de tenir une comptabilité séparée pour l’ensemble des activités
accomplies dans le cadre de son contrat de sous-traitance et de souscrire
séparément à toutes ses obligations fiscales. A l’expiration du contrat de sous-
traitance, l’entreprise de droit guinéen dont le Sous-Traitant Direct et Exclusif
est la filiale sera solidairement responsable des obligations fiscales restant à la
charge de sa filiale.

Tout contrat de sous-traitance signé par l’une quelconque des sociétés (SMB, la
Société de Raffinerie et la Société Ferroviaire) doit faire l’objet d'enregistrement
à la Direction Nationale des Impôts, conformément aux dispositions du
paragraphe G ci-dessus. La liste de l’ensemble des Sous-Traïtants Directs doit
être fournie à la Direction Nationale des Impôts et mise à jour en tant que de
besoin.

Dans leurs relations avec leurs sous-traitants directs et indirects, la TVA est due
conformément au Droit applicable.

Toute TVA versée par SMB à l'État et facturée par les fournisseurs et
prestataires sera remboursée à la Société dans le Délai légal de Remboursement
de TVA de quarante-cinq (45) jours. Si, à l'issue de ce délai légal SMB notifie
l’absence de remboursement dans un délai de quarante-cinq (45) Jours.

Si le remboursement n’est pas effectué dans un délai de quatre-vingt-dix (90) à
compter de l'expiration du délai de Notification, SMB aura le droit de suspendre
le reversement de la retenue de cinquante pour cent (50%) de la TVA visée ci-
dessus jusqu’à ce qu’un accord mutyeksoit trouvé entre l'État et SMB pour le

remboursement de ut
PU
3.1

8.2

REGIME DOUANIER

Principe général en matière douanière

Les dispositions douanières des articles 168, 171-I et IT, 172, 173, 174 - I et II,
178-IT, 179, 180, 181-I à IV du Code Minier, les dispositions relatives à la TVA à
l'importation du Code Général des Impôts, et l’ensemble des dispositions
douanières du Code Général des Impôts ou de toute autre loi en vigueur à la
date de signature de la Convention, s'appliquent à SMB et à ses Sous-Traitants
Directs pour les Activités Minières, sous réserve des dispositions spécifiques de
la Convention et des dispositions ci-après.

Il est convenu et accepté que la construction du Projet est évolutive. Par
conséquent, les équipements nécessaires à l'adaptation du Projet à ses
différentes phases d'évolution même durant la phase d'exploitation
bénéficient du régime douanier applicable à la Liste Minière de la phase
de construction. Il s’agit uniquement des biens équipements nécessaires
à la réalisation de la prochaine phase visée dans la présente convention.
Ces biens et équipements de la phase de construction feront l’objet d’une
liste minière distincte de celle de la phase d'exploitation. Cette liste
minière sera soumise pour approbation du Ministre en charge des Mines
et du Ministre en charge du Budget.

SMB doit établir et soumettre pour approbation par le Ministre en charge des
Mines et le Ministre en charge du Budget, une Liste Minière pour son compte et
une pour le compte de ses Sous-Traïitants Directs conformément aux
dispositions de l’article 166 du Code Minier.

Avantages douaniers
Les Activités Minières bénéficient des avantages douaniers ci-après :

3.2.1 Phase de développement et de construction de la Nouvelle
Mine, et d’extension des Activités Minières

Pendant la Phase de développement et de construction d’une nouvelle mine et
d'extension des activités minières, SMB et ses sous-traitants directs bénéficient
d’une exonération totale des droits de douane et de la taxe sur la valeur ajoutée
(TVA) sur l'importation de matières premières, matériels, matériaux,
équipements, gros outillages, engins, véhicules, pièces de rechanges, produits
chimiques, consommables et autres équipements et produits nécessaires aux
activités de développement et de construction de la nouvelle mine et des
infrastructures nécessaires à sa mise en exploitation à l'exception de la
Redevance de Traitement des Liquidations (RTL) au taux de 2%, la Taxe
d’Enregistrement (TE) au taux de 0,5% et le Prélèvement Communautaire (PC)
au taux de 0,25% et au Centime Additionnel (CA).

Toutefois, ne sont pas exonérés de la TVA, les importations de biens qui sont
exclus du droit à déduction en application du Code Général des Impôts, quand
bien même ces biens figureraient sur la liste minière dûment agréée, à
l'exception du fioul lourd et le charbon pour la production d’énergie.

Les autres carburants, lubrifiants, autres produits pétroliers et pièces de
rechanges importés, la TVA acquittée au cordon douanier sera remboursée
dans la limite des quotas annuels fixés par le Ministre en Charge du Budget.

Les admissions temporaires des biens à l'importation visés à la première
catégorie sont autorisées après le dépôt et agrément des Listes Minières
conformément aux dispositions de l’article 166 du Code Minier. CA

ii
32.2 Phase d'exploitation

Pendant la phase d’exploitation, SMB et ses Sous-Traitants Directs sont soumis
aux droits de douane au taux forfaitaire unique de cinq virgule six pour cent (5,6
%) pour l'importation des matériels, outillages, équipements, engins, véhicules
de chantier, machines et pièces de rechange figurant sur la liste minière dument
agréée par le Ministre en charge du pour l'extraction et le transport du minerai à
condition que SMB réalise ses propres installations.

STABILISATION DU REGIME FISCAL ET DOUANIER

À compter de la plus lointaine entre la Date d’Entrée en Vigueur et la Date
d'octroi de la Concession Minière, et pour une durée de vingt-cinq (25) années,
l'État garantit à SMB la stabilité des conditions fiscales, douanières et des
changes applicables aux Activités Minières, telles que ces conditions résultent
de la Convention à sa date de signature, et toute modification qui pourrait y être
apportée le cas échéant. Il en résulte que tout changement du Droit Applicable
(taux et assiettes) qui aurait pour effet d'augmenter, directement ou
indirectement, les charges fiscales, douanières, ou redevances ou de restreindre
les garanties au titre de la réglementation des changes, ne sera pas applicable à
SMB sauf si SMB y a convenu.

Par contre, SMB pourra valablement, et après notification adressée à la
Direction Nationale des Impôts, se prévaloir de telles modifications si celles-ci
avaient pour effet de réduire ses charges fiscales et/ou douanières ou d'élargir le
champ des garanties octroyées au titre de la réglementation des changes, sans
pouvoir dans un tel cas refuser l’application de telle ou telle disposition de la
modification en question qui lui serait défavorable, à l'exception toutefois des
dispositions plus favorables qui pourraient exister à la date de la signature de la

Convention, y compris celles qui pourraient être prévues dans le Code Minier.

Ÿ

eo

N NN
Annexe 2.Plan de Développement Communautaire
Annexe 3.Plan de Gestion Environnementale
Ne
